      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 1 of 100



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


RANDALL CALLAHAN, KATRYNA                    :
GRISSON, CANDICE SEAMAN, MICHAEL             :
WINGATE, EMORY UNIVERSITY D/B/A              :
EMORY UNIVERSITY HOSPITAL, HENRY             :
FORD HEALTH SYSTEM, INDIANA                  :
UNIVERSITY HEALTH, OREGON HEALTH             :
& SCIENCE UNIVERSITY, PIEDMONT               :
HEALTHCARE, THE RECTOR AND                   :
VISITORS OF THE UNIVERSITY OF                :
VIRGINIA on behalf of its Medical Center,    :
THE REGENTS OF THE UNIVERSITY OF             :
MICHIGAN on behalf of its academic           :
medical center, Michigan Medicine, SAINT     :
LUKE’S HOSPITAL OF KANSAS CITY,              :
UNIVERSITY OF IOWA, UNIVERSITY OF            :   CIVIL ACTION NO.
KANSAS HOSPITAL AUTHORITY, a body            :   1:19-CV-1783-AT
politic and corporate and an independent     :
instrumentality of the State of Kansas,      :
UNIVERSITY OF KENTUCKY,                      :
VANDERBILT UNIVERSITY MEDICAL                :
CENTER, VIRGINIA COMMONWEALTH                :
UNIVERSITY HEALTH SYSTEM                     :
AUTHORITY, THE WASHINGTON                    :
UNIVERSITY, and BARNES-JEWISH                :
HOSPITAL,                                    :
       Plaintiffs,                           :
                                             :
v.                                           :
                                             :
UNITED STATES DEPARTMENT OF                  :
HEALTH AND HUMAN SERVICES                    :
through ALEX M. AZAR II in his official      :
capacity as Secretary of the United States   :
Department of Health and Human Services,     :
and UNITED NETWORK FOR ORGAN                 :
SHARING,                                     :
      Defendants.                            :
        Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 2 of 100



                                   MEMORANDUM OPINION

I.     Introduction ................................................................................................... 4

II.    Background......................................................................................................5

       A.    Procedural Background ...........................................................................5

       B.    Issues at Play ........................................................................................... 6

       C.    Timeline of Events ................................................................................. 10

       D. The Allocation Policies .......................................................................... 15

III.   Legal Standards ............................................................................................. 17

       A.    Standard for a preliminary injunction .................................................. 17

       B.    Standard for review of agency action .................................................... 19

       C.    Standard for procedural Due Process claim ........................................ 22

IV.    Discussion..................................................................................................... 22

       A.    Threshold issues for APA review .......................................................... 26

             1.           Who is the agency? .................................................................. 26

             2.           What is the final agency action? .............................................. 52

             3.          Plaintiffs’ outstanding requests for supplementation of the

                         record ........................................................................................ 57

       B.    Was the adoption or substance of the Acuity Circles policy arbitrary

             and capricious? ..................................................................................... 62

             1.           Defendants’ determination regarding the legality of DSAs ... 64

             2.           The Acuity Circles adoption process ........................................76


                                                          2
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 3 of 100



           3.           The merits of the Acuity Circle policy ..................................... 83

     C.    Did the adoption of the Acuity Circles policy violate the Due Process

           Clause? .................................................................................................. 94

V.   Conclusion .................................................................................................... 99




                                                        3
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 4 of 100



I.    Introduction

      The Plaintiffs in this case, including an array of major hospitals and

transplant centers in the South and Midwest as well as individual transplant

patients, seek to enjoin the nationwide implementation of Defendants’ new policy

for allocating donated livers. The Parties’ disagreement on how to fairly and

properly allocate donated liver organs consistent with over-arching federal legal

requirements, touches on a complex welter of data, differing perspectives and

conditions that vary throughout the nation. The institutions and patients also

stand to be seriously impacted by the policy decision, one way or another.

      The issues at stake have causes, ramifications, and potential legislative

remedies that extend beyond the contours of this case. The Court is mindful that

this is just one clash in an ongoing struggle to shape national organ transplant

policy and that all parties involved view the issues as involving life and death

consequences.

      The Court’s role in this case is not to determine which policy is best, but

whether the policymakers in question acted at very least within legal

requirements – that their adoption of the new liver allocation policy was not

arbitrary or capricious or in violation of Plaintiffs’ procedural due process rights.

The Court holds today that Defendants met this basic threshold legal standard.

The Court also recognizes, however, the profound issues and institutional

disruption created by Defendants’ handling of this policy change.


                                         4
        Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 5 of 100



II.    Background

       A.      Procedural Background

       Plaintiffs are four transplant candidates (the “Patient Plaintiffs”)1 and

fourteen transplant centers that treat end-stage liver disease patients (the

“Transplant Center Plaintiffs”). Plaintiffs filed the instant action on April 22,

2019 against Defendants, the United States Department of Health and Human

Services (“HHS”) and United Network for Organ Sharing (“UNOS”) (collectively,

the “Defendants”) alleging three Counts.2 The first Count asserted that the Acuity

Circles policy should be set aside on the grounds that it was adopted in violation

of the procedural aspects of the regulation governing allocation policy. After

expedited briefing and a hearing, the Court denied a preliminary injunction on

the first count.3 However, the Court the following day enjoined Defendants’

implementation of the Acuity Circles policy, pending appeal, given the gravity

and uncertainty of the legal issues, including the outcome of a then-pending

Supreme Court case. (Docs. 74, 82.) The Eleventh Circuit affirmed the Court’s

decision on Count One on grounds other than those articulated by this Court.

1 “Since the time Plaintiffs filed the Complaint, two of the four Patient Plaintiffs have
successfully received liver transplants and are doing well post-operatively. Michael Wingate and
Katryna Grisson have been transplanted, while Randall Callahan and Candice Seaman remain
on the waitlist.” (Pls.’ Renewed Br. at 44 n. 13)
2 As the technical verbiage surrounding the issues, policies, and organizations are thick with

acronyms, the Court has included as an appendix to this Order a modified version of the
glossary of terms that the Plaintiffs filed early in the case (Doc. 28) in response to the Court’s
directive for such.
3 Due to the extremely restricted time for hearing and review, this Court’s initial analysis of the

case for preliminary injunction purposes focused on the significant threshold procedural review
requirements posed by Plaintiffs’ first claim that was grounded on the procedural review
requirements imposed by the Final Rule, 42 C.F.R § 121.4(b).
                                                5
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 6 of 100



Callahan v. United States Dep’t of Health & Human Servs. through Alex Azar II,

939 F.3d 1251, 1257 (11th Cir. 2019). The Appeals Court remanded the matter to

this Court for consideration of the remaining two counts: specifically, that in

adopting the Acuity Circles policy, Defendants violated “the Administrative

Procedure Act (“APA”) (5 U.S.C. § 706(1), (2)) as well as the Due Process Clause

of the Fifth Amendment.” See Complaint (“Compl”) (Doc. 1).

      The Eleventh Circuit provided specific guidance to this Court as to

additional fact finding and analysis to be conducted, particularly as to UNOS’s

status and actions in this administrative review process. The Circuit directed this

Court to analyze whether UNOS has in effect functioned in the realm of organ

allocation policy making and administration as a federal agency, state actor, or

merely a private contractor.

      B.     Issues at Play

      As the Eleventh Circuit recounted in review of this case, “[i]n the United

States, organ transplants are a public-private affair.” Callahan v. United States

Dep’t of Health & Human Servs. through Alex Azar II, 939 F.3d 1251, 1254 (11th

Cir. 2019). “The National Organ Transplant Act of 1984 (“NOTA”) requires HHS

to appoint and oversee the Organ Procurement and Transplant Network

(OPTN)—a private nonprofit responsible for . . . maintain[ing] a list of transplant

candidates, implement[ing] a system for allocating donated organs, and

ensur[ing] the organs’ equitable distribution.” Id. (citing 42 U.S.C. §§ 27, 274(b)).


                                         6
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 7 of 100



Defendant UNOS serves as the current OPTN. 4 In 1999, HHS issued a “Final

Rule,” codified at 42 C.F.R. §§ 121.1–.13, which governs, among other things, the

procedural aspects surrounding the OPTN’s issuance of policies, section 121.4,

and the substantive criteria the OPTN should consider when determining

policies, section 121.8. The Final Rule also provides a procedure for interested

parties to submit “critical comments” about the OPTN’s performance to the

Secretary of HHS, who may either act on them, reject them, or take some other

action in response to them. 42 C.F.R. § 121.4(d). The Secretary of HHS exercises

these oversight roles through the Health Resources and Services Administration

(HRSA), an agency within HHS. The Court will not distinguish between HHS and

HRSA for the purpose of this Order.

      This dispute centers on the policy governing liver allocation — the Acuity

Circles policy, now set to take effect on January 17, 2020 absent the Court’s

granting of Plaintiffs’ motion for a preliminary injunction. (Doc. 210). UNOS,

after extended review, adopted a new policy in December 2017 to replace its 2013

liver allocation policy (which the parties have referred to as the “Current Policy”

and which the Court, to avoid confusion, will refer to as the “2013 Current

Policy”). Both the 2013 Current Policy and the December 4, 2017 policy (“2017

Revised Policy”) utilize smaller geographic groupings known as Donor Service

Areas (“DSAs”) and larger OPTN Regions as allocation mechanisms. Unlike the


4For the purpose of this Order, references to “UNOS” do not distinguish between Defendant
UNOS’s capacity as a nonprofit and its role as the OPTN contractor.
                                           7
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 8 of 100



2013 Current Policy, the 2017 Revised Policy also takes into account 150 nautical

mile circles for allocating livers to severely ill patients. The 2017 Policy was

premised on a strategy of evolving, data-based transition to a new, more

geographically expansive liver organ placement strategy that would meet the

various objections of the Final Rule.

      Three days before the 2017 Revised Policy’s adoption, Motty Shulman, the

New York Greater Hospital Association’s counsel (now representing Intervenors

in the instant case) sent a letter to Acting Secretary of HHS on behalf of a liver

transplant patient, asking HHS to immediately direct the OPTN to set aside the

OPTN’s “arbitrary geographic limitations” in its proposed (but not yet adopted)

allocation policy. Mr. Shulman later submitted a May 30, 2018 critical comment

on under the Final Rule on behalf of his clients (the “May 2018 Critical

Comment”). The May 2018 Critical Comment triggered a storm of activity in the

organ transplant community. HRSA Administrator Sigounas, on behalf of HHS,

wrote UNOS a letter requiring UNOS to respond to the May 2018 Critical

Comment. UNOS responded to the comment, but clearly not to Shulmand and

his clients’ satisfaction. Shulman’s law firm, Boies Schiller Flexner, on July 16,

2017, filed a lawsuit, Cruz et al v. U.S. Dept. of Health and Human Services et al.,

No. 1:18-cv-6371-AT (S.D.N.Y. July 16 2017) in federal court in New York,

challenging the HHS/OPTN liver allocation policies, on behalf of his clients.

HHS immediately, in effect, sought then to resolve or dispose of the litigation.


                                         8
          Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 9 of 100



On July 31, 2018, HHS issued a letter determining that “OPTN has not justified

and cannot justify the use of DSAs and Regions” in allocation policy and directing

OPTN to adopt a new policy by December 2018 (the “July 2018 Letter”). Though

UNOS had already adopted the 2017 Revised Liver Policy, it had not yet gone into

effect. Accordingly, this determination effectively left the 2013 Current Liver

Policy in place pending adoption of a new policy. In light of HHS’s July 31

directive, on August 9, 2018 the Cruz Plaintiffs moved to stay proceedings in the

Cruz case pending the OPTN’s adoption of a new liver allocation policy, with a

status report to be filed by December 21, 2018.       The motion and stay were

granted by Judge Torres.5

         Much as HHS has tried to mark the line of scrimmage at the moment

Plaintiffs submitted their critical comment, it would be myopic to ignore the

history that led to this moment, from the point Intervenors (Shulman’s clients)

first challenged UNOS’s liver allocation policy, through the adoption of the 2017

Revised Liver Policy, and to the present date. Grasping this context is critical to

understanding how the Acuity Circles policy unfolded and what got the Parties

here. To aid in providing this context, the Court provides the following timeline.

After the timeline, the Court will summarize in very broad terms the differences

in the policies.




5   This stay remains in effect.
                                        9
     Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 10 of 100



     C.     Timeline of Events

Date           Event                                          Record Citation
12/1/2017      Intervenor’s counsel sends letter to Acting HHS_00007216
               Secretary of HHS Hargan on behalf of
               Tamiany de La Rosa (age 25, in New York)
               requesting that the OPTN be directed to
               revise liver allocation policy to “be based on
               medical criteria instead of arbitrary
               geographic limitations such as the Organ
               Procurement Organization’s (OPO) region or
               the OPO’s donor service area (DSA).”
12/4/2017      2017 Revised Liver Policy adopted, to be HHS_00007007
               implemented 12/2018. The Policy Notice’s
               Problem Statement identifies the problem to
               be addressed as follows: “Regional and
               donation service area (DSA) boundaries
               determine current liver distribution. . . This
               leads to a situation where a medically urgent
               candidate, who may be in close proximity of
               the donor, but outside of the defined region,
               has limited access to the donor organ.”

               To attempt to remedy this concern, the 2017
               Revised Policy superimposes a 150 nautical
               mile (nm) circle over the donor hospital to
               potentially reach candidates outside the
               donor’s DSA and Region, among other
               strategies for protecting candidates. As such,
               the policy does not entirely eliminate DSAs
               and Regions, but attempts to reduce their
               importance to allocation.

               UNOS establishes an Ad Hoc Geography HHS_00006881
               Committee to examine the issue further.
3/1/2018       HRSA Administrator Sigounas responds to HHS_00007225
               Ms. de La Rosa’s letter. While not indicating
               that HHS would take any action in response,
               he acknowledges that “[t]he development of
               the current liver allocation and distribution
               policy began in 2012 when the OPTN Board
               determined that geographic disparities in

                                      10
     Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 11 of 100



              liver allocation were unacceptably high.”
5/30/2018     Intervenor’s counsel Motty Shulman sends a HHS_00007228
              critical comment to HHS Secretary Azar
              requesting that the 2017 Revised Liver Policy
              be set aside on the grounds that it does not
              comply with the Final Rule:

              “The new policy approved by the OPTN
              Board in December 2017, does not solve this
              problem. As set forth below, the new policy
              implements an allocation hierarchy that still
              includes region and DSA criteria.”
5/31/2018     The morning after the Shulman critical HHS_00002070
              comment was submitted, UNOS General
              Counsel Jason Livingston sends HRSA an
              analysis of the December 2017 Policy, which
              begins by stating that “Regions and DSAs are
              arbitrary and capricious,” but then states that
              the     2017    Revised    Policy    “expands
              distribution beyond the arbitrary regional
              boundaries.” Explains that the 150 nm circle
              was not arbitrarily chosen but instead
              statistically modeled, and that the “use of the
              DSA is minimized significantly in the new
              policy.”
6/8/2018      HRSA Administrator Sigounas writes to HHS_00004945
              Shulman indicating he has asked OPTN to
              respond to issues raised by Cruz Plaintiffs.

              The same day, Sigounas writes to Dr. Becker, HHS_00007239
              current President of the OPTN, questioning
              whether the use of DSAs and OPTN regions
              in liver allocation was consistent with the
              NOTA and Final Rule.
6/13/2018     Liver and Intestinal Organ Transplantation HHS_00004946,
              Committee meets. The committee considers 4960
              two options for recommendations to
              Executive Committee: (1) Insist that the 2017
              Revised Policy is compliant with the final
              rule “because it allocates to most urgent
              candidates [sic] to a larger area,” or (2) admit
              that the 2017 Revised Policy, while “a
                                    11
    Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 12 of 100



             thoughtfully determined compromise . . . is
             not compliant with the final rule.”

             The committee opts to defend the policy,           HHS_0004961
             admitting that DSAs and Regions play a
             limited role, but insisting that the
             incorporation of 150 nautical mile circles as
             units of allocation for the most urgent
             candidates creates a combination that is
             “supported by the final rule.”
6/22/2018    Emergency Board of Directors’ Executive            HHS_00014110
             Committee        meeting.     The      Executive
             Committee determines to direct the Liver
             Committee to review data and propose a
             replacement for DSAs/Regions in time for
             December meeting. Several members
             support this strategy on the grounds that it
             puts the “best foot forward for any potential
             lawsuit if the legal risk materializes.”
6/25/2018    OPTN President Dr. Becker responds to the          HHS_00006877
             HRSA letter, defending the 2017 Revised
             Policy on the grounds similar to those
             outlined by the liver committee, but
             admitting that DSAs and Regions are
             “imperfect substitute[s] for proximity
             between the donor and candidates.” The
             response outlines a course of action for
             developing “Final Rule - compliant
             replacements for DSA and region in liver
             allocation policy,” including a special
             comment period in October or November
             2018 and adoption of a replacement for DSAs
             and Regions at the December 2018 meeting.
6/26/2018    Second letter from Shulman, responding to          HHS_00001852
             OPTN letter. Shulman demands immediate
             action, contending that “the OPTN Letter
             also makes clear that, left to its own devices,
             the OPTN is incapable of bringing the Liver
             Allocation Policy into compliance with NOTA
             and the final rule.”
6/29/2018    Letter from Plaintiff Piedmont Healthcare in       HHS_00010314
             opposition to 5/30 and 6/26 Shulman letters.
                                     12
     Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 13 of 100



7/2/2018      Shulman responds to Piedmont letter.             HHS_00001974
7/6/2018      Letter from Plaintiffs Vanderbilt University     HHS_00001983
              Medical Center, et al., in opposition to
              Shulman letters.
7/16/2018     Shulman files the Cruz lawsuit in the            HHS_00010321
              Southern District of New York.
7/31/2018     HRSA Administrator Signounas responds to         HHS_00004991
              Shulman critical comment and UNOS
              response letter. HRSA determines that “the
              OPTN has not justified and cannot justify the
              use of” DSAs and Regions. HRSA requires
              OPTN to adopt a new policy by December
              2018 that does not allocate by regions; letter
              determines 2017 Revised Liver Policy cannot
              be justified under the Final Rule.
8/10/2018     Cruz court grants Cruz Plaintiffs’ motion to
              stay all proceedings pending UNOS’s
              adoption of a new policy.
9/24/2018     The Scientific Registry of Transplant            HHS_00009574
              Recipients (SRTR), a contractor that
              provides statistical and analytic support to
              OPTN, publishes analysis report on circle-
              based allocation policies.
10/6/2018     UNOS publishes a policy proposal for both        HHS_00008952
              the Broader 2 Circle Policy (B2C) and Acuity
              Circles policy (AC) on the OPTN website and
              opens three weeks of public comment
              October 8 through November 1.
11/1/2018     UNOS       policy    analyst,   circulates   a   HHS_00001544,
11:10 p.m     spreadsheet with 1,200 public comments,          HHS_00001146
              which Plaintiffs have fairly characterized as
              “virtually unreadable.”
11/2/2018     Liver and Intestine Committee meeting votes
8:30 a.m.     on policy, less than 24 hours after close of
              public comment period.

              Seventeen comments from major institutions HHS_00001542
              submitted through the public comment email
              were not provided to committee members.

              Liver and Intestine Committee recommends HHS_00008952
              that the OPTN Board support committee’s
                                     13
     Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 14 of 100



               recommendation for the Broader 2 Circle
               policy (B2C) as opposed to Acuity Circles
               policy (AC).
11/30/2018     UNOS staff distributes to all OPTN Board HHS_00002338
at 6:27 p.m.   members,      including   Board   members
               associated with Plaintiffs, an amendments
               booklet for the Sunday–Tuesday, December
               2-4 OPTN Board meeting, which includes an
               amendment to adopt Acuity Circles instead
               of B2C.
12/3/2018      OPTN/UNOS Board meeting.            HRSA HHS_00009374
               representatives attending the meeting
               reiterate to the Board HHS’s position that
               DSAs and Regions do not meet the
               requirements of the Final Rule.

               Mr.      Shepherd     (Exec.    Director     of HHS_00009502
               UNOS/OPTN) speaks on the pressure to
               vote: “we have a very clear letter from the
               Secretary that insists that the OPTN adopt a
               new policy that does not include DSA by this
               meeting . . . a decision not to move forward
               on one of the — at least one of the liver
               options today would carry tremendous
               organizational risk and potentially harm our
               ability to make these decisions in the future.”

               Amendment offered and approved by OPTN
               Board, adopting Acuity Circle Policy. April
               2019 implementation date projected.
12/19/2018     HRSA Administrator Sigounas writes letter HHS_00002213
               to Sue Dunn, President of the OPTN,
               approving new Acuity Circles policy and
               communicating that HRSA expects OPTN to
               move       forward      expeditiously   with
               implementation.
2/13/2019      Callahan Plaintiffs write critical comment HHS_0000001
               letter to Secretary of HHS Azar opposing the
               Acuity Circles policy. (“February 2019
               Critical Comment”).
3/14/2019      Administrator Sigounas refers Callahan HHS_0000024
               critical comment to OPTN.
                                    14
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 15 of 100



3/15/2019       SRTR issues response to Callahan plaintiffs.      HHS_0000042
3/26/2019       UNOS issues response to Callahan plaintiffs.      HHS_0000026

4/22/2019       Plaintiffs file this lawsuit along with a motion
                for a temporary restraining order.
4/23/2019       HRSA Administrator Sigounas writes to HHS_00000021
                Callahan Plaintiffs stating no action will be
                taken by HHS in response to Plaintiffs’
                critical comment regarding the Acuity Circles
                policy, leaving the policy in place for
                implementation.


      D.     The Allocation Policies

      As the Eleventh Circuit noted, “[u]nder the [2013] current policy, a

donated liver is first matched and offered to patients who are Status 1A or 1B —

the most gravely ill — and who reside in the DSA or Region where the liver is

acquired. If there is no suitable match, the liver is then offered to patients—again,

who reside in the same DSA or Region where the liver is acquired—based on their

Model for End-Stage Liver Disease (MELD) score, which rates patients from 6

(least ill) to 40 (most ill). If there are no matching candidates in the DSA or

Region with a MELD score of 15 or higher, the liver is then offered to outside

candidates.” Callahan, 939 F.3d at 1255 n.2.

      The 2017 Revised Policy, which was adopted by UNOS but never went into

effect, modified the 2013 Current Policy. The Revised Policy also first matches

and offers livers to Status 1A or 1B within the Region, but additionally now

superimposes a statistically modeled circle of 150 nautical miles over the

procuring hospital, potentially giving an opportunity for severely ill patients

                                         15
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 16 of 100



within the circle but in a different region access to the liver. Next, within that

same Region/circle overlay, the policy offers the liver to patients with a

MELD/PELD score of 32 (inclusive of a three-point proximity increase for

patients within the circle or the same DSA), or who have an “approved HAT

[hepatic artery thrombosis] exception.” If there are no matching candidates, then

the liver is offered to candidates within the DSA with a MELD or PELD score of at

least 15. (HHS_00007014).

      “The Acuity Circles model draws concentric circular boundaries at 150,

250, and 500 nautical miles from the donor hospital. The model then offers the

donated liver based on the following hierarchy: (1) Status-1 candidates within the

500-mile circle; (2) candidates with MELD scores of at least 37 within the 150-

mile circle, then the 250-mile circle, then the 500-mile circle; (3) candidates with

MELD scores between 33 and 36 within the 150-mile circle, then the 250-mile

circle, then the 500-mile circle; (4) candidates with MELD scores between 15 and

28 within the 150-mile circle, then the 250-mile circle, then the 500-mile circle.

The Broader 2-Circle model uses the same distance-based circles, but places a

premium on proximity—it gives lower priority to candidates with greater medical

urgency who are farther away from the donor hospital.” Callahan, 939 F.3d at

1256 n.5.

      The Plaintiff institutions, located in Regions with significant rural swaths

of poverty as well as higher under-insurance rates, are predicted by the statistical


                                        16
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 17 of 100



modeling generated in connection with the Acuity Circles policy to lose their

relative position of access to transplant organs. (See, e.g., Compl. ¶ 78;

HHS_00009623, 26, 28, 30, 31; HHS_00009860). Areas such as New York

State, with greater urban populations, present high organ transplant population

demands and higher medical insurance coverage rates, are projected to gain

greater liver organ access. (HHS_00009860, 63). The impact on transplant

access of issues such as physicians’ greater use of “exception” points that may

boost patients’ transplant rankings (i.e., the measure of the criticality of patients’

liver disease status) in regions such as New York that enjoy broader medical

coverage (via insurance and state Medicaid expansion, individual wealth etc.)

remain in debate between the opposing medical factions here. It is no surprise

then, when allocation policies touch on so many societal fault lines, that disputes

like the instant case are so deeply contentious.

III.   Legal Standards

       A.    Standard for a preliminary injunction

       Under the Administrative Procedure Act, the Court “may issue all

necessary and appropriate process to postpone the effective date of an agency

action or to preserve status or rights pending conclusion of the review

proceedings” “[o]n such conditions as may be required and to the extent

necessary to prevent irreparable injury.” 5 U.S.C. § 705. The “test to be applied as

to whether a stay should be entered is the same as that which applies to requests


                                         17
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 18 of 100



for preliminary injunctions.” Corning Sav. & Loan Ass’n v. Fed. Home Loan

Bank Bd., 562 F. Supp. 279, 280 (E.D. Ark. 1983).

      “To support a preliminary injunction, a district court need not find that the

evidence positively guarantees a final verdict in plaintiff’s favor.” Levi Strauss &

Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995). Instead, it

must determine whether the evidence establishes: (1) a substantial likelihood of

success on the merits; (2) a substantial threat of irreparable injury if the

injunction were not granted; (3) that the threatened injury to the plaintiff

outweighs the harm an injunction may cause the defendant; and (4) that granting

the injunction would not be adverse to the public interest. McDonald’s Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). At the preliminary injunction

stage, a district court may rely on affidavits and hearsay materials which would

not be admissible evidence for a permanent injunction, if the evidence is

“appropriate given the character and objectives of the injunctive proceeding.”

Levi Strauss & Co., 51 F.3d at 985 (quoting Asseo v. Pan American Grain Co.,

805 F.2d 23, 26 (1st Cir. 1986)); McDonald’s Corp., 145 F.3d at 1306. “A request

for equitable relief invokes the district court’s inherent equitable powers to order

preliminary relief . . . in order to assure the availability of permanent relief.” Levi

Strauss & Co., 51 F.3d at 987; Federal Trade Commission v. United States Oil

and Gas Corp., 748 F.2d 1431, 1433–34 (11th Cir. 1984) (stating that a district

court may exercise its full range of equitable powers, including a preliminary


                                          18
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 19 of 100



asset freeze, to ensure that permanent equitable relief will be possible). However,

a preliminary injunction “is an extraordinary and drastic remedy not to be

granted unless the movant clearly established the ‘burden of persuasion’ as to the

four prerequisites.” McDonald’s Corp., 147 F.3d at 1306 (internal citations

omitted). Significantly, in this Circuit, “a finding of substantial likelihood of

success on the merits [is required] before injunctive relief may be provided . . .

[and this circuit has] held on occasion that when a plaintiff fails to establish a

substantial likelihood of success on the merits, a court does not need to even

consider the remaining three prerequisites of a preliminary injunction.” Pittman

v. Cole, 267 F.3d 1269, 1292 (11th Cir. 2001); Bloedorn v. Grube, 631 F.3d 1218,

1229 (11th Cir. 2011) (“If Bloedorn is unable to show a substantial likelihood of

success on the merits, we need not consider the other requirements.”).

      B.      Standard for review of agency action

      The applicable standard under the APA is whether the agency’s action is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A); Defenders of Wildlife v. U.S. Dept. of Navy, 733 F.3d

1106, 1114-1115 (11th Cir. 2013). An agency action may be found arbitrary and

capricious:

      where the agency has relied on factors which Congress has not
      intended it to consider, entirely failed to consider an important
      aspect of the problem, offered an explanation for its decision that
      runs counter to the evidence before the agency, or is so implausible
      that it could not be ascribed to a difference in view or the product of
      agency expertise.

                                        19
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 20 of 100




Miccosukee Tribe of Indians of Florida v. United States, 566 F.3d 1257, 1264

(11th Cir. 2009) (quoting Alabama–Tombigbee Rivers Coal. v. Kempthorne, 477

F.3d 1250, 1254 (11th Cir. 2007)).

      “The arbitrary and capricious standard is ‘exceedingly deferential.’”

Defenders of Wildlife, 733 F.3d at 1115 (citing Fund for Animals, Inc. v. Rice, 85

F.3d 535, 541 (11th Cir. 1996)).

      To determine whether an agency decision was arbitrary and
      capricious, the reviewing court ‘must consider whether the decision
      was based on a consideration of the relevant factors and whether
      there has been a clear error of judgment.’ This inquiry must be
      ‘searching and careful,’ but ‘the ultimate standard of
      review is a narrow one.’ Along the standard of review
      continuum, the arbitrary and capricious standard gives an appellate
      court the least latitude in finding grounds for reversal;
      ‘[a]dministrative decisions should be set aside in this context ... only
      for substantial procedural or substantive reasons as mandated by
      statute, ... not simply because the court is unhappy with the result
      reached.’ The agency must use its best judgment in balancing the
      substantive issues. The reviewing court is not authorized to
      substitute its judgment for that of the agency concerning the wisdom
      or prudence of the proposed action.

Fund for Animals, 85 F.3d at 541–42 (quoting North Buckhead Civic Ass’n v.

Skinner, 903 F.2d 1533, 1538–40 (11th Cir. 1990) (footnotes and citations

omitted)) (emphasis added).

      In determining whether the agency acted arbitrarily and capriciously, the

Court must ask whether the agency “examine[d] the relevant data and

articulate[d] a satisfactory explanation for its action.” Black Warrior

Riverkeeper, Inc. v. U.S. Army Corps of Engineers, 781 F.3d 1271, 1288 (11th Cir.
                                        20
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 21 of 100



2015) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983)). The Court is not authorized to substitute its

judgment for the agency’s as long as the agency’s conclusions are rational.

Defenders of Wildlife, 733 F.3d at 1115 (citing Miccosukee Tribe of Indians, 566

F.3d at 1264); Sierra Club v. Van Antwerp, 526 F.3d 1353, 1360 (11th Cir. 2008);

Pres. Endangered Areas of Cobb’s History, Inc. (“PEACH”) v. U.S. Army Corps

of Eng’rs, 87 F.3d 1242, 1246 (11th Cir. 1996) (“The court’s role is to ensure that

the agency came to a rational conclusion, ‘not to conduct its own investigation

and substitute its own judgment for the administrative agency’s decision.’”)).

While the Court should “uphold a decision of less than ideal clarity if the agency’s

path may reasonably be discerned . . . [it] may not supply a reasoned basis for the

agency’s action that the agency itself has not given.” Black Warrior Riverkeeper,

781 F.3d at 1288 (internal citations omitted).

      The Court has limited discretion to reverse an agency’s decision when it “is

making predictions, within its area of special expertise, at the frontiers of science

. . . as opposed to simple findings of fact, a reviewing court must generally be at

its most deferential.” Defenders of Wildlife v. Bureau of Ocean Energy Mgmt.,

684 F.3d 1242, 1248-49 (11th Cir. 2012) (quoting Miccosukee Tribe of Indians,

566 F.3d at 1264 (quoting Balt. Gas & Elec. Co. v. Natural Res. Def. Council, 462

U.S. 87, 103 (1983))).




                                         21
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 22 of 100



      C.    Standard for procedural Due Process claim

      The Due Process Clause of the Fifth Amendment provides “that certain

substantive rights—life, liberty, and property—cannot be deprived except

pursuant to constitutionally adequate procedures.” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 541 (1985). “In short, once it is determined that the

Due Process Clause applies, ‘the question remains what process is due.’” Id.

(quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972). “An essential principle

of due process is that a deprivation of life, liberty, or property ‘be preceded by

notice and opportunity for hearing appropriate to the nature of the case.’” Id. at

542 (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313

(1950)). The authority of courts to set agency aside action which does not comply

with the constitution is recognized in the APA. 5 U.S.C. § 706(2)(B) (a court may

set aside agency action “which is contrary to constitutional right, power,

privilege, or immunity.”).

IV.   Discussion

      The Court of Appeals identified several “unavoidably fact-sensitive”

questions for the Court to address on remand. Callahan, 939 F.3d at 1266. In

furtherance of this directive, the Court has endeavored through several orders to

ensure that Defendants have compiled a complete administrative record for

review of the final agency action. However, in some ways, this has presented a

“cart before the horse” problem. When presented with a claim to set aside agency


                                       22
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 23 of 100



action, “the court shall review the whole record or those parts of it cited by a

party.” 5 U.S.C. § 706(2). “Ordinarily, this inquiry ‘is limited to evaluating the

agency’s contemporaneous explanation [for its action] in light of the existing

administrative record.’” Mayor & City Council of Baltimore v. Trump, No. CV

ELH-18-3636, 2019 WL 6970631, at *6 (D. Md. Dec. 19, 2019) (quoting Dep’t of

Commerce v. New York, 139 S. Ct. 2551, 2573 (2019)).

       Herein lies the problem. As the Court of Appeals recognized, Plaintiffs’

claims present several “threshold issues”:

       “Plaintiffs’ arbitrary-and-capricious claim . . . depends in part on the
       premise that United Network constitutes an “agency” within the
       meaning of the APA. 5 U.S.C. § 701(b)(1). And that question—which,
       so far as we can tell, has yet to be addressed by any federal court—
       turns on whether United Network exercises “substantial
       independent [government] authority.”

Callahan, 939 F.3d at 1265 (quoting Dong v. Smithsonian Inst., 125 F.3d 877,

881 (D.C. Cir. 1997)).6 The Parties dispute not only what act constituted the

agency action under review, but indeed who constitutes the agency. This has

created a somewhat moving target for the boundaries of the record.

       For example, despite being the party initially responsible for formulating

the policy in question, Defendant UNOS has steadfastly denied that it is an

administrative agency. This raises questions about to what extent the usual


6 See also id. (“Similarly, for plaintiffs to have a cognizable due process claim against United
Network, its actions in adopting the new policy must be considered ‘state action’—a question
that turns on whether United Network’s conduct ‘resulted from the exercise of a right or
privilege having its source in state authority’ and whether United Network can ‘be described in
all fairness as a state actor.’) (quoting Edmonson v. Leesville Concrete Co., 500 U.S. 614 (1991)).
                                               23
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 24 of 100



deference and limitations on the record even apply to UNOS.           See Dep’t of

Commerce, 139 S. Ct. at 2573 (2019) (“[I]n reviewing agency action, a court is

ordinarily limited to evaluating the agency’s contemporaneous explanation in

light of the existing administrative record. That principle reflects the recognition

that further judicial inquiry into executive motivation represents a substantial

intrusion into the workings of another branch of Government and should

normally be avoided.”) (citations and internal quotations omitted).

      To further complicate matters, Plaintiffs have brought constitutional due

process claims alongside their APA claims. As one district court recently noted,

“[t]he case law regarding the propriety of allowing extra-record discovery for

constitutional claims asserted alongside APA claims is unsettled.” Mayor of

Baltimore, No. CV ELH-18-3636, 2019 WL 6970631, at *6 (allowing discovery).

In recognition of the above complexities, and in light of the Court of Appeals’

directive to engage in fact finding on remand, the Court has allowed limited,

supervised discovery against Defendant UNOS. Where Plaintiffs have uncovered

materials in discovery which they contend bear on the formulation and adoption

of the Acuity Circles policy, they have sought inclusion of these materials in the

record. Defendant HHS has, for the most part, opposed these requests on the

grounds that it, not UNOS, is the decisionmaker whose decision is under review.

But time and again, HHS has deferred to UNOS, as the OPTN, and has admitted

in this case that HHS has not made any formal findings of its own (though


                                        24
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 25 of 100



arguably such were not necessary). (Transcript of Dec. 17, 2019 hearing at 54:16–

23, Doc. 238).

      The Court has, to some extent, pretermitted resolving this question up

until now. For example, in its Order of December 6, 2019, the Court wrote:

      When the (b)(1) policymaking structure is viewed as a
      collaborative decision-making        process, it   is   clear that
      materials    and      information      which   influenced UNOS’s
      policymaking in its role as OPTN also at least indirectly
      influenced HHS’s determination as to whether to modify UNOS’s
      adoption of the Acuity Circles policy via its review of Plaintiffs’
      critical comment. It bears stating that the HHS–OPTN relationship
      provided under the Final Rule for a (b)(1) policy appears to be a
      unique arrangement. In short, how can a reviewing Court determine
      whether the OPTN assessed the appropriate considerations under
      Section 121.8 of the Final Rule, and whether HHS similarly
      did so in turn, if it cannot review the materials and
      information that the OPTN actually considered as part of the
      administrative record?

(Doc. 206 at 9). To purportedly answer the Court’s inquiry of how it is supposed

to determine whether the OPTN (and HHS in turn) assessed the appropriate

considerations if it does not have before it all that the OPTN considered,

Defendant HHS responded, “[t]his Court may determine whether HHS ‘assessed

the appropriate considerations’ under the Final Rule by reviewing those

documents that HHS actually considered directly or indirectly—that is, the

proper administrative record.” (Doc. 219 at 7). But this exactly begs the question.

      Putting it all together, to review the merits of Plaintiffs’ APA claims, the

Court must do so on a complete record. To ascertain the proper scope of the

record, the Court must reach the threshold questions posed by the Court of

                                        25
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 26 of 100



Appeals. The Court will essentially follow this roadmap for the remainder of this

Order, turning first to the APA claim, and second to the due process claim.

      A.    Threshold issues for APA review

            1.     Who is the agency?

      While no party disputes that HHS (through its HRSA) constitutes an

agency, the parties disagree as to whether UNOS, in its role as the OPTN,

constitutes an agency. Under the APA, “agency” means “each authority of the

Government of the United States, whether or not it is within or subject to review

by another agency.” 5 U.S.C. § 701. As recognized by the Court of Appeals, the

cornerstone for whether an entity constitutes an agency subject to review is

whether it exercises “substantial independent [government] authority.” Callahan,

939 F.3d at 1265 (quoting Dong v. Smithsonian Inst., 125 F.3d 877, 881 (D.C. Cir.

1997).). However, “cases have made it clear that any general definition can be of

only limited utility to a court confronted with one of the myriad organizational

arrangements for getting the business of the government done . . . The

unavoidable fact is that each new arrangement must be examined anew and in its

own context.” Washington Research Project, Inc. v. Dep’t of Health, Ed. &

Welfare, 504 F.2d 238, 245–46 (D.C. Cir. 1974) (citations omitted).

      In Dong, the D.C. Circuit held that the Smithsonian Institution was not an

“agency” for the purpose of the Privacy Act, which incorporates the APA’s

definition of agency. Dong, 125 F.3d at 878. The Smithsonian Institution was

established by a federal charter. 20 U.S.C. § 41. The D.C Circuit noted that the
                                       26
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 27 of 100



federal government plays a role in appointing the Institute’s governing body:

“nine of the seventeen members of its governing Board of Regents are appointed

by joint resolution of Congress, and six of the remaining eight are members of

Congress. (The other two are the Vice President and the Chief Justice of the

United States). Id. at 879 (citing 20 U.S.C. §§ 42, 43) (internal citations omitted).

The plaintiff in Dong, an employee, outlined an “impressive array of links

between the Smithsonian and the federal government” in support of her

argument that the Smithsonian was an agency:

      To list the main ones: the Smithsonian operates under a federal
      charter granted by Congress in 1846; most of its employees—some
      70% according to plaintiff, Brief for Appellee at 16 n.3—are
      considered federal civil service employees; its Regents, as
      mentioned, are federal officials or are selected by federal officials; it
      receives extensive federal funding and must submit a detailed annual
      statement of its expenditures to Congress, 20 U.S.C. § 49; its use of
      public monies is subject to the audit and reporting requirements of
      the General Accounting Office; “[a]ll moneys recovered by or
      accruing to [the Smithsonian are] paid into the Treasury of the
      United States, to the credit of the Smithsonian bequest, and
      separately accounted for,” 20 U.S.C. § 53; it enjoys federal immunity
      from taxes and libel actions; it receives representation (as in this
      case) from the Department of Justice; and it publishes rules and
      notices in the Code of Federal Regulations and the Federal Register.

Id. at 880 (citations omitted). However, the court ultimately found these links to

be insufficient to establish the Smithsonian as an agency, focusing on the word

“authority” in the statute. The court held that the Smithsonian lacked

“substantial government authority” because it “does not make binding rules of

general application or determine rights and duties through adjudication. It issues


                                         27
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 28 of 100



no orders and performs no regulatory functions.” Id. at 882. The court found that

“Congress’s delegation to the institution of limited police powers, including arrest

powers, on its own grounds . . . [and] authoriz[ation to] the Smithsonian to

promulgate regulations in support of its power to maintain safety and order on its

premises,” merely “enable the Smithsonian to protect its own collections and

facilities, [and] fall far short of converting the Smithsonian into ‘an authority of

the Government of the United States.’” Id.

      Several cases involving Defendant HHS’s predecessor department, the

Department of Health Education & Welfare (“HEW”), have dealt with more

analogous situations here, involving contractors or paid consultants. For

example, in Washington Research Project, HEW contracted with groups of

consultants, known as IRGs, to review grant applications and submit the

recommendations to the government to fund. 504 F.2d at 242. The D.C. Circuit,

in determining whether IRGs constituted agencies, noted that “[e]mploying

consultants to improve the quality of the work that is done cannot elevate the

consultants to the status of the agency for which they work unless they become

the functional equivalent of the agency, making its decisions for it.” Id. at 247–

48. The court held that the fact that the IRGs did the primary evaluative work

subject to “perfunctory review” did not cross the line into making decisions for

the agency: “just as the APA makes the fact that a government authority’s

decisions are subject to review irrelevant in determining whether that authority is


                                        28
          Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 29 of 100



an agency, at least in this case the degree of scrutiny its decisions are given on

review is equally beside the point.” Id. at 248. Rather, “[t]he important

consideration is whether it has any authority in law to make decisions.” Id.;

accord Lombardo v. Handler, 397 F. Supp. 792, 795 (D.D.C. 1975) (“Starting at

that point, this Court notes that the [National Academy of Sciences] cannot be

said to be making decisions for the E.P.A. with regard to the Clean Air Act. The

E.P.A. has clearly felt free to make its own decisions irrespective of the Academy’s

advice.”), aff’d, 546 F.2d 1043 (D.C. Cir. 1976).

          The D.C. Circuit built on its analysis in Washington Research Project in

another case involving Defendant HHS’s predecessor, Public Citizen Health

Research Grp. v. Dep’t of Health, Ed. & Welfare, 668 F.2d 537, 539 (D.C. Cir.

1981). That case involved Professional Standard Review Organizations (PSRO).

Somewhat in the vein of HHS’s contractual relationship with UNOS, the

Secretary there would enter “into an agreement with a “‘qualified organization’,

which is designated as the PSRO for a particular locale” with “a funding

preference to PSROs that are nonprofit, local, physician membership

organizations.” Id. (citing 42 U.S.C. § 1320c-1(a), (b)(1)(A) (repealed 1982)).7 (Of


7   Prior 42 U.S.C. § 1320c-1(b)(1) read:

          (b) For purposes of subsection (a), the term ‘qualified organization’ means---
          (1) when used in connection with any area---
          (A) an organization (i) which is a nonprofit professional association (or a
          component organization thereof), (ii) which is composed of licensed doctors of
          medicine or osteopathy engaged in the practice of medicine or surgery in such
          area, (iii) the membership of which includes a substantial proportion of all such
          physicians in such area, (iv) which is organized in a manner which makes
                                                29
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 30 of 100



course, UNOS, by contrast, is contracted to fulfill OPTN’s national policy

responsibilities, rather than performing designated functions solely in a

particular locale).

       PSRO’s primary responsibilities were “reviewing health care services

rendered by or in institutions for which payment may be made under the

Medicare and Medicaid programs” and determining “(1) whether the services are

or were medically necessary; (2) whether the quality of services meets

professionally recognized standards of health care; and (3) whether the services

could have been more appropriately rendered in another less expensive manner.

Id. (citing 42 U.S.C. § 1320c-4(a)(1)). At the time these statutory procedures were

in full effect, the PSRO’s responsibilities were implemented in the following

manner. After admission of a patient on Medicare or Medicaid, “PSRO members

review an admission during the first day of hospital stay to determine whether a


       available professional competence to review health care services of the types and
       kinds with respect to which Professional Standards Review Organizations have
       review responsibilities under this part, (v) the membership of which is voluntary
       and open to all doctors of medicine or osteopathy licensed to engage in the
       practice of medicine or surgery in such area without requirement of membership
       in or payment of dues to any organized medical society or association, and (vi)
       which does not restrict the eligibility of any member for service as an officer of
       the Professional Standards Review Organization or eligibility for and assignment
       to duties of such Professional Standards Review Organization, or, subject to
       subsection (c) (i),
       (B) such other public, nonprofit private, or other agency or organization, which
       the Secretary determines in accordance with criteria prescribed by him in
       regulations, to be of professional competence and otherwise suitable.

Pub. L. 92-603, 86 Stat. 1329, 1430. Subsection (c)(1) prohibited the Secretary from entering
into an agreement with an organization other than a (b)(1)(A) organization unless no such
organization was available within the area.

                                              30
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 31 of 100



patient needs to be hospitalized at all. Based on that review, members predict or

‘assign’ the appropriate length of the patient’s stay.” Id. at 540 (citing 42 U.S.C. §

1320c-4(a)(2) (repealed 1982)). In the event a patient remains hospitalized

longer than the assigned stay, the PSROs “determine whether continued

hospitalization is in fact needed.” Id. (citing 42 U.S.C. § 1320c-5(d) (repealed

1982)). If further hospitalization is determined to be “medically unnecessary, the

patient must thereafter either leave the hospital or make private payment.”

      Unlike the IRGs in Washington Research Project, no agency need approve

these determinations; the determinations by PSRO “shall constitute the

conclusive determination on those issues . . . for purposes of payment under this

chapter.” Id. at 540 (citing 42 U.S.C. s 1320c-7(c) (Supp. III 1979). However, the

D.C. Circuit still found that PSROs were not agencies for three main reasons.

First, the court looked primarily to the structure and purpose of the statute,

which required the Secretary to contract with qualified organizations to serve as

PSROs. The court thus concluded that the “purpose of the statute” was “that a

PSRO shall be an organization independent of the government.” Id. The court

examined the structure of the PRSO in question:

      The Foundation is a corporation organized under the law of the
      District of Columbia, and not under federal law. It is controlled by a
      Board of Trustees all of whom are private individuals. Its physician
      members are paid for their time on an hourly fee basis. Its
      employees are not government employees. It carries out its work
      pursuant to a contract with HEW. It is free to contract, and indeed
      does contract, to perform various functions for state and city
      agencies and for insurance companies.
                                         31
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 32 of 100



Id.

       Next, the court appeared to take a functionalist approach, examining “the

nature of the decisions which the Foundation makes.” Id. The court found that

the opinions rendered by the PRSOs do not make them “part of a government

organization, any more than a single physician, consulted on similar questions

and submitting a similar expert opinion, would become part of a government

organization.” Id. at 544. The court gave short shrift to the argument that PRSO

decisions are conclusive: “[t]rue, the statute makes their favorable opinions

conclusive; but a moment’s reflection will demonstrate that any other

arrangement would be impractical: if the Department undertook to review each

of the hundreds of thousands of medical opinions submitted the result would be

the creation of an unworkable bureaucratic monster.” Id.

       Lastly, the D.C. Circuit rejected the argument that “pervasive procedural

requirements” imposed upon PSROs by the statute and by regulations rendered

the PSROs agencies pursuant to Forsham v. Harris, 445 U.S. 169 (1980).8 Id. at

544. The court held that “those controls are only those necessary to assure that

the funds given to PSROs are expended properly, that the PSROs comply with the

specifications of their contracts and follow uniform procedures.” Id. While the


8 Forsham involved the question of whether records held by federal grant recipients were
“agency records” under FOIA. 445 U.S. at 182. As the Court interpreted the legislative history of
FOIA to exclude grant recipients, the dispute in that case did not center on whether the grantees
were agencies themselves, but rather whether supervision by an agency rendered the grantee’s
own records agency records. Forsham, then, is not on point for the question presented in this
case.
                                              32
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 33 of 100



Supreme Court summarily approved this statutory scheme in another case,9 the

PSROs were widely criticized and phased out by the Peer Review Improvement

Act of 1982, included as part of the Tax Equity and Fiscal Responsibility Act of

1982, Pub. L. No. 97-248.

       The Court can find few examples of courts determining that an entity is an

agency when that entity was not created by statute or regulation as part of the

government.      For    example,      Grumman        Aircraft    Engineering       Corp.    v.

Renegotiation Bd., 482 F.2d 710, 715 (D.C. Cir. 1973), rev’d on other grounds,

421 U.S. 168 (1975) involved the Renegotiation Act of 1951. That act established a

Renegotiation Board (or National Board), which engaged in contract

renegotiation with government contractors. Regional Boards “were established in

1952 by regulation . . . pursuant to statutory authorization . . .” and made up of

“Regional Board members” which were “civil servants.” 421 U.S. at 173 n.6. The

Regional Boards in some cases made recommendations regarding excessive

profits by contractors which were subject to automatic review by the National

Board. However, in other cases, the Regional Boards made final decisions

themselves. The D.C. Circuit held that Regional Boards were agencies based in

part upon this authority. 482 F.2d at 716. The dispute in that case was not

9 Association of Am. Physicians and Surgeons v. Weinberger, 395 F. Supp. 125 (D. Ill. 1975),
aff’d, 423 U.S. 975. The court, in an opinion summarily affirmed by the Supreme Court, noted
that “[u]nderlying the constitutionality of the legislation is the fact that the program is a
voluntary one in which a physician may freely choose whether or not to participate.” 395 F.
Supp. at 140. Physicians could choose not to participate in the program and not receive payment
from Medicare or Medicaid, but could continue practicing medicine. But as the Court notes
above, Congress subsequently abolished this form of professional standards review.
                                              33
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 34 of 100



whether the Regional Boards were part of the government, but whether their

decisional authority was sufficiently final such that they would constitute an

agency in their own right vis-à-vis the National Board.10 The Supreme Court, in

reversing on other grounds, ultimately did not reach the issue. 421 U.S. at 188.

      The Court now turns to the OPTN, cognizant of its responsibility to

“examine anew” the structure of the OPTN’s authority under NOTA in light of the

“myriad organizational arrangements for getting the business of the government

done.” Washington Research Project, 504 F.2d at 245–46. In determining

whether UNOS, in its capacity as the OPTN, exercises “substantial government

authority,” the Court focuses on the following structural aspects of OPTN:

      (a)    The text and purpose of Section 372 of the National Organ

Transplantation Act, 42 U.S.C. § 274, including the organizational structure of

the OPTN, and the level of government control of operations. See Public Citizen,

668 F.2d at 543–44.

      (b)    Whether the OPTN “has any authority in law to make decisions,”

Washington Research Project, 504 F.2d at 248, and the nature of such decisions.

Pub. Citizen, 668 F.2d at 543–44. Relatedly, whether the OPTN “make[s] binding

rules of general application or determine[s] rights and duties through

adjudication.” Dong, 125 F.3d at 882.




10See also Soucie v. David, 448 F.2d 1067, 1070 n.2 (D.C. Cir. 1971) (Office of Science and
Technology (OST), part of the Executive Office of the President).
                                            34
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 35 of 100



                     a. Structure and Purpose of OPTN Legislation

       This Part deals specifically with the structure and purpose of statutes which

create and organize the OPTN. It does not deal with the statutory provisions that

govern the authority and decision-making of the OPTN; those are dealt with in

the following Part. Section 372 of NOTA, 42 U.S.C. § 274, authorizes the

Secretary of HHS to “by contract provide for the establishment and operation of

an Organ Procurement and Transplantation Network.” 42 U.S.C. § 274(a). The

statute further provides that the OPTN shall “be a private nonprofit entity that

has an expertise in organ procurement and transplantation,” shall “have a board

of directors that includes representatives of organ procurement organizations . . .

transplant centers, voluntary health associations, and the general public,” and

“shall establish an executive committee and other committees, whose

chairpersons shall be selected to ensure continuity of leadership for the board.”

42 U.S.C. § 274(b)(1).

       Dicta in Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374, 392 (1995),

suggests that statutory designations may be important for determining whether

an entity is an agency subject to judicial review under the APA. (Pls.’ Br. at 34

n.9, Doc. 216-1).11 NOTA does not contain a disclaimer of agency status found in


11Lebron was not a case about agency status under the APA. The Supreme Court’s main holding
after review of the central features of Amtrak’s authorizing legislation, including the board
appointment process, was that Amtrak was “an agency or instrumentality of the United States
for the purpose of individual rights guaranteed against the Government by the Constitution,”
even if its potential liability as a government agency might be different with respect to other
statutory procedures or claims. Lebron, 513 U.S. at 393 (“[I]t is not for Congress to make the
                                              35
        Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 36 of 100



other statutes, but Congress’s requirement that the OPTN be a “private nonprofit

entity” supports the conclusion that Congress did not intend for the OPTN to be a

government agency. (But see Pls.’ Renewed Br. at 34 n.9 (citing Mem. Op. for the

General Counsel, Office of Management and Budget, Status of National Veterans

Business Development Corporation, 28 Op. O.L.C. 70, 72 (2004)) (concluding

that when a statute lacks the “express disclaimer” that was present in the Amtrak

statute “[t]he silence raises the question” of whether the entity should be treated

as a government agency)).

       The above is buttressed by the legislative history of NOTA. The Senate

Report for the Act stated that the OPTN would be “located in the private sector

rather than in government.” S. REP. No. 382, 98th Cong., 2d Sess. 4, reprinted in

1984 U.S. CODE CONG. & ADMIN. NEWS 3975, 3981. In a Senate Committee

hearing for NOTA, Senator Nickles stated that the OPTN would not be “a new

bureaucracy.” (Def. UNOS’s Resp., Ex. A, Senate Comm. Hr’g at 18, Doc. 229-1).

Representative Walgreen, a cosponsor of the bill, stated that NOTA will “build on

existing transplant organizations, retaining the expertise of medical professionals


final determination of Amtrak’s status as a Government entity for purposes of determining the
constitutional rights of citizens affected by its actions. If Amtrak is, by its very nature, what the
Constitution regards as the Government, congressional pronouncement that it is not such can
no more relieve it of its First Amendment restrictions than a similar pronouncement could
exempt the Federal Bureau of Investigation from the Fourth Amendment. The Constitution
constrains governmental action ‘by whatever instruments or in whatever modes that action may
be taken.’ And under whatever congressional label. As we said of the Reconstruction Finance
Corporation in deciding whether debts owed it were owed the United States Government: ‘That
the Congress chose to call it a corporation does not alter its characteristics so as to make it
something other than what it actually is....’) (quoting Ex parte Virginia, 100 U.S. 339, 346–347
(1880) and Cherry Cotton Mills, Inc. v. United States, 327 U.S. 536, 539 (1946)).
                                                36
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 37 of 100



and the many private, voluntary groups that have developed the services this far.”

(Def. UNOS Resp, Ex. B, 130 Cong. Rec. H11087–89, Doc. 229-2). The Court

notes, though, Justice Scalia’s view that “[w]hether the floor statements are

spoken where no Senator hears, or written where no Senator reads, they

represent at most the views of a single Senator.” Hamdan v. Rumsfeld, 548 U.S.

557, 666 (2006) (Scalia, J., dissenting). So the Court does not leap to any firm

conclusions based on these statements alone.

      As discussed above, NOTA requires that the OPTN “be a private nonprofit

entity that has an expertise in organ procurement and transplantation.” 42 U.S.C.

§ 274(b)(1). Structurally, this appears to be similar to the Act in Public Citizen. 42

U.S.C. § 1320c-1(b)(1) (repealed 1982), supra (“[A]n organization (i) which is a

nonprofit professional association (or a component organization thereof . . .

which is organized in a manner which makes available professional competence

to review health care services of the types and kinds with respect to which

Professional Standards Review Organizations have review responsibilities under

this part.”). NOTA goes slightly further in organizing the OPTN than the act in

Public Citizen, requiring it to “have a board of directors that includes

representatives of organ procurement organizations . . .         transplant centers,

voluntary health associations, and the general public,” and to “establish an

executive committee and other committees, whose chairpersons shall be selected

to ensure continuity of leadership for the board.” 42 U.S.C. §274(a)(1)(B). But


                                         37
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 38 of 100



this is far less federal involvement than the appointment of the Smithsonian

Institution’s Board of Regents. Dong, 125 F.3d at 879 (citing 20 U.S.C. § 42, 43).12

       The lower court in Public Citizen held that “detailed government control”

of the PSROs rendered them agencies, a ruling rejected by the D.C. Circuit. The

appeals court held that the government oversight was only as “necessary to

assure that the funds given to PSROs are expended properly, that the PSROs

comply with the specifications of their contracts and follow uniform procedures.”

Public Citizen, 668 F.2d 537, 544 (D.C. Cir. 1981). The regulatory oversight of the

OPTN in the NOTA is comparatively light.13 42 U.S.C. § 274(b)(2) lays out a

number of duties for the OPTN to comply with, but gives little instruction on how

to carry out the duties. Section 274(b)(2)(L) requires the OPTN to “submit to the

Secretary an annual report containing information on the comparative costs and

patient outcomes at each transplant center affiliated with the organ procurement

and transplantation network.”


12 In practice, HHS provides oversight of UNOS’s internal governance beyond what is required
by NOTA. 42 CFR § 121.3(a)(1) allows the OPTN to establish a board of “whatever size the OPTN
determines appropriate,” but requires that approximately 50% of the board be transplant
surgeons or physicians and at least 25% be candidates, recipients, donors, or family members.
Additionally, the OPTN Bylaws provide that “U.S. Department of Health and Human Services
(HHS) Project Officer for the OPTN Contract and the Director of the Division of
Transplantation” be ex-officio, non-voting members of the Board. (OPTN Bylaws § 2.1, Eff. Jan
13, 2020, available at https://optn.transplant.hrsa.gov/media/3493/optn_bylaws.pdf). In its
2018 bid protest to the GAO, “UNOS argued that [HHS] does not have the authority under
NOTA to direct the OPTN to have a board of directors that is separate from the entity that is
awarded a contract to operate the OPTN because the OPTN and OPTN contractor are the same
entity.” (Pls.’s Renewed Mot. Ex. 8, UNOS_00000007.) The GAO concluded “that the
protestor’s argument that NOTA requires the OPTN and OPTN contractor to be the same entity
has no support in the statute or the regulations.” (Id.)
13 The Court looks only to the NOTA in this section. The Court will examine the regulatory

oversight mechanisms in the Final Rule in more detail in the following section.
                                             38
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 39 of 100



       Finally, Section 274(c) requires the Secretary to set up procedures for

“receiving from interested persons critical comments relating to the manner in

which the Organ Procurement and Transplantation Network is carrying out the

duties of the Network” and “the consideration by the Secretary of such critical

comments.” This is the basic oversight mechanism for the OPTN, but the plain

meaning of the text seems to imply a primarily (though not solely) reactive,

rather than proactive, approach to HHS’ supervision of the OPTN. In any case,

under the APA, an entity can be an “agency” “whether or not it is within or

subject to review by another agency.” 5 U.S.C. § 701(b)(1).

       Other sections of the Act fail to show pervasive government control.

Section 274b provides that the Secretary can set the form for an application for

an OPTN contract.14 Presumably, by contract, the Secretary can also require

further oversight.15 Section 274c requires the Public Health Service to

“administer this part and coordinate with the organ procurement activities under

title XVIII of the Social Security Act,” as well as “provide technical assistance to

organ procurement organizations, the Organ Procurement and Transplantation

Network established under section 274 of this title, and other entities in the

health care system involved in organ donations, procurement, and transplants,”

among other responsibilities.

14 But cf. Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1931 (2019) (holding that
the fact that the government contracts with a private entity “does not convert the private entity
into a state actor.”).
15 UNOS has, however, contended in a bid protest, that HHS may not add regulatory oversight

beyond that intended by Congress by contract. (UNOS_0002889, 94).
                                              39
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 40 of 100



      The Court cannot say that the text and purpose of the NOTA, standing

alone, render the OPTN an agency. However, this does not end the inquiry. The

Court must next look to the discretion and decision-making powers that the

OPTN is vested with to determine whether it exercises “substantial government

authority.”

                   b. Authority and Nature of Decisionmaking

      As explained above, the OPTN as originally created by NOTA did not carry

any structural hallmarks of government authority. However, this conclusion does

not mean that the OPTN is not an agency. Congress or the Executive can later

delegate authority where there was none before. The Court now turns to the

authority exercised by the OPTN. The Court will first look to whether Congress

has delegated substantial government authority to the OPTN. The Court will next

consider whether the OPTN in fact exercises substantial government authority.

      NOTA provided the OPTN with authority to “establish membership criteria

and medical criteria for allocating organs and provide to members of the public

an opportunity to comment with respect to such criteria.”             42 U.S.C. §

274(b)(2)(B). UNOS’s exercise of this authority is the center of the dispute in this

case. However, at the time the Act was passed, Congress did not provide the

OPTN with any mechanism to enforce its policies, and membership was entirely

voluntary. The only major teeth were the Act’s prohibition on purchasing organs,




                                        40
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 41 of 100



which had the incidental effect of preventing a private market alternative to the

OPTN. 42 U.S.C.A. § 274e.16

      The most significant grant of authority to the OPTN is found not in a

regulation, but in a statute, Section 1138 of the Social Security Act, 42 U.S.C. §

1320b-8. This section was added as part of the Omnibus Budget Reconciliation

Act of 1986, passed only two years after NOTA. That provision states that the

Secretary of HHS

      shall provide that a hospital or critical access hospital meeting the
      requirements of subchapter XVIII [Medicare] or XIX [Medicaid]
      may participate in the program established under such
      subchapter only if . . . in the case of a hospital in which organ
      transplants are performed, the hospital is a member of, and
      abides by the rules and requirements of, the Organ
      Procurement and Transplantation Network established
      pursuant to section 274 of this title.

42 U.S.C. § 1320b-8(a)(1)(B) (emphasis added). Notably, the Secretary has

authority to waive certain requirements of that section, but not the requirement

that the hospital be a member of the OPTN and abide by its rules and

requirements. Id. § 1320b-8(a)(2).

      The consequence of not being able to “participate in the program” for a

hospital that performs organ transplants means exclusion from billing Medicare

or Medicaid entirely, the hospital “death penalty.” Cf. Physician Hosps. of Am. v.

Sebelius, 770 F. Supp. 2d 828, 832 (E.D. Tex. 2011), rev’d, 691 F.3d 649 (5th Cir.

2012). Taking this statute at face value, this would seem to be the sort of

16The statute does not preclude directed donations or, in limited circumstances, paired
donations.
                                          41
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 42 of 100



“substantial government authority” of which the above cases speak. Unlike the

Smithsonian, the OPTN’s policies apply to all transplant hospitals nationwide,

constituting “binding rules of general application.” Dong, 125 F.3d at 882. Unlike

the IRGs in Washington Research Project, the OPTN’s policies do not need

“rubber stamping” to be effective. 504 F.2d at 248. And unlike the decisions of

the PSROs in Public Citizen, the OPTN does not merely make determinations

about individual patients, but entire hospitals and Organ Procurement

Organizations. 668 F.2d at 544. Under the plain language of the NOTA/Section

1138 regime, the OPTN essentially regulates by notice and comment. The Court

can scarcely think of a more quintessential administrative role.

      Keenly aware of the breadth of this authority, HHS stepped in. In its

December 18, 1989 Notice to Medicare and Medicaid Programs entitled “Organ

Procurement and Transplantation Network Rules and Membership Actions,”

HHS purported to interpret the meaning of “rules and requirements” to curtail

this power:

      In order to be a rule or requirement of the OPTN, and therefore
      mandatory or binding on hospitals and OPOs participating in
      Medicare or Medicaid, the Secretary must have given formal
      approval to the rule or requirement. Approved rules and
      requirements will be issued in accordance with the Administrative
      Procedure Act (5 U.S.C. 501 et seq.). If an OPTN rule or requirement
      would constitute a “rule” within the meaning of the APA and is not
      exempt from the publication requirement, it will be published in the
      Federal Register. No hospital will be considered out of compliance
      with section 1138(a)(1)(B) of the Act or the regulations at 42 CFR
      482.12(c)(5)(ii), and no OPO will be considered to be out of
      compliance with section 1138(b)(1)(D) of the Act or regulations at 42
                                        42
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 43 of 100



      CFR 485.305 unless the Secretary has given the OPTN formal notice
      approving the decision to exclude the entity from the OPTN and has
      also notified the entity in writing.

54 Fed. Reg. 51802-01 (1989). HHS doubled down on this interpretation in the

Final Rule. In the background section for the rule, HHS states that “authority for

establishing conditions of participation in Medicare and Medicaid resides with

the Secretary and cannot be exercised by another party without either oversight

authority or delegation. Thus, review and oversight authority of OPTN policies by

the Secretary of HHS is made even more necessary by section 1138.” 64 Fed. Reg.

56650-01 (1999); see also 42 C.F.R. § 482.72 (“The term ‘rules and requirements

of the OPTN’ means those rules and requirements approved by the Secretary

pursuant to § 121.4 of this title.”). Consequently, HHS has created a distinction

between “rules and requirements” (that don’t have consequences) and “rules and

requirements” (that do have consequences).

      As a result of this distinction, the Final Rule divided OPTN policies into

two categories, with two separate paths for enactment: “Path number one—§

121.4(b)(1)—provides for the usual, baseline OPTN-administered notice-and-

comment review.” Callahan, 939 F.3d at 1259. However, in ‘path number two,’

Defendant Secretary publishes the proposed policies in the Federal Register for

public comment and independently “determine[s] whether the proposed policies




                                       43
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 44 of 100



are consistent with” NOTA and the Final Rule. The Court has referred to these

policy ‘paths’ as ‘(b)(1) policies’ and ‘(b)(2) policies.’17

       As best the Court can tell, the OPTN has followed along with these changes

willingly. Appendix L to the OPTN bylaws provides that noncompliance with

policies “covered by section 1138” can be punished only with approval from the

Secretary of HHS. OPTN Bylaws App’x § L.13.F, eff. Jan. 13, 2020, available at

https://optn.transplant.hrsa.gov/media/3493/optn_bylaws.pdf.                Furthermore,

despite the fact that Congress provided that the OPTN has authority to “establish

membership criteria,” 42 U.S.C. § 274(b)(2)(B), under the bylaws, “[t]ermination

of membership requires Secretarial approval.” (Id. § L.13.E).

       While the interpretation of “rules and requirements” was not itself at issue

in Plaintiffs’ prior appeal, the Eleventh Circuit appeared to take this

interpretation as a given:

       None of the OPTN’s adopted policies are, in and of themselves,
       legally “enforceable” against members of the transplant community;
       rather, compliance is strictly voluntary. But the OPTN can
       recommend to the Secretary that he or she make a policy
       enforceable. If the Secretary does so, any entity that violates the
       policy risks an enforcement action to terminate its participation in
       Medicare or Medicaid. 42 C.F.R. § 121.10(c)(1). So far, that hasn’t
       been necessary. The OPTN has never asked the Secretary to make
       one of its organ-allocation policies enforceable; voluntary
       compliance has been excellent.

Callahan, 939 F.3d 1251, 1255 n.1.



17As the Court of Appeals held, OPTN policies need not undergo the (b)(2) process. The court
does not retread on the mandate of the Court of Appeals.
                                            44
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 45 of 100



      The Court harbors concerns that Defendants’ appellate presentation may

have given an incomplete picture regarding factual and legal issues surrounding

whether compliance is truly voluntary. For one, Congress expressly provided that

the rules and regulations hospitals must follow were those “of” the OPTN, not of

HHS. Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43

(1984) (“Congress has directly spoken to the precise question at issue. If the

intent of Congress is clear, that is the end of the matter; for the court, as well as

the agency, must give effect to the unambiguously expressed intent of

Congress.”).

      The Court understands HHS’s concern that “authority for establishing

conditions of participation in Medicare and Medicaid resides with the Secretary

and cannot be exercised by another party without either oversight authority or

delegation.” 64 Fed. Reg. 56650-01. However, the Supreme Court has “never

suggested that an agency can cure an unlawful delegation of legislative power by

adopting in its discretion a limiting construction of the statute.” Whitman v. Am.

Trucking Associations, 531 U.S. 457, 472–73 (2001). While this is not a

nondelegation case of a missing intelligible principal, the Supreme Court’s logic

in Whitman is instructive:

      The idea that an agency can cure an unconstitutionally standardless
      delegation of power by declining to exercise some of that power
      seems to us internally contradictory. The very choice of which
      portion of the power to exercise—that is to say, the prescription of
      the standard that Congress had omitted—would itself be an exercise
      of the forbidden legislative authority. Whether the statute delegates
                                         45
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 46 of 100



      legislative power is a question for the courts, and an agency’s
      voluntary self-denial has no bearing upon the answer.

Id. It is Congress, not HHS, that decides who has authority to write Medicare

and Medicaid eligibility rules.

      Even assuming Congress left HHS a “gap to fill” with respect to “rules and

requirements,” the OPTN’s failure to make any allocation policies enforceable

under Section 1138 may raise an inference that Defendant HHS’s interpretation is

inconsistent with Congress’s intent in enacting Section 1138, particularly given

the actual mandatory nature of the requirement that all transplant hospitals

participate as members in the OPTN system and the express language of Section

1138 of the Social Security Act. Compare 42 U.S.C. § 1320b-8(a)(1)(B) (stating

that HHS Secretary “shall provide” that a transplant hospital may only

participate in Medicare/Medicaid if “the hospital is a member of, and abides by

the rules and requirements of, the [OPTN]”), with Callahan, 939 F.3d at 1255 n.1

(“The OPTN has never asked the Secretary to make one of its organ-allocation

policies enforceable.”). HHS’s interpretation effectively renders Congress’s grant

of authority to the OPTN a dead letter. That HHS may decide one day to publish

an OPTN policy under the (b)(2) process does not breathe life into this statutory

provision, because the Secretary already has authority to regulate Medicare and

Medicaid eligibility. 42 U.S.C. § 1302(a). And the fact that NOTA provides a

mechanism for Secretarial review of critical comments, 42 U.S.C. § 247(c), does

not change this analysis, as under the APA, “agency” means “each authority of the
                                       46
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 47 of 100



Government of the United States, whether or not it is within or subject to

review by another agency.” 5 U.S.C. § 701(b)(1) (emphasis added).

      In spite of all of this, HHS’s interpretation has one thing going for it —

time. Justice Gorsuch has noted, “the government’s early, longstanding, and

consistent interpretation of a statute, regulation, or other legal instrument could

count as powerful evidence of its original public meaning.” Kisor v. Wilkie, 139 S.

Ct. at 2426 (Gorsuch, J., concurring in the judgment). The interpretation is also

entitled to some weight based on Congress’s having not changed it. Legislative

efforts in 1993 appear to have sought to clarify HHS and the OPTN’s respective

handling of allocation policies and procedures. A proposed 1993 House Bill

“direct[ed] the Secretary of HHS to issue a proposed rule establishing OPTN

policies and procedures within 90 days of the date of enactment, and a final rule

establishing such policies and procedures within one year after the date of

enactment.” Mintz, Analyzing the OPTN Under the State Action Doctrine - Can

UNOS’s Organ Allocation Criteria Survive Strict Scrutiny?, 28 Colum. J.L. &

Soc. Probs. 339, 350 n. 60 (1995) (quoting H.R. Rep. No. 272 at 10, 103d Cong.,

1st Sess. (1993)). “The Secretary’s failure to issue such final rules would result in

either the proposed rules becoming legally enforceable, or, in the absence of

proposed rules, current OPTN policies becoming legally enforceable rules.” Id.

“Because both the Senate and the House passed dissimilar bills a conference

committee was named to reconcile the differences. The conference committee


                                         47
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 48 of 100



could not reach agreement before the 103d Congress adjourned.” Id. (citing 140

Cong. Rec. S3933 (daily ed. Mar. 25, 1994); 140 Cong. Rec. H2247 (daily ed. Apr.

13, 1994)). While the meaning of Congress’s apparent grant of authority to the

OPTN raises a close question, ultimately the vintage of the interpretation is what

convinces the Court to follow Defendants’ reading.

      Having considered the OPTN’s authority in theory, the Court next

examines the OPTN’s power in practice. Defendants have consistently

maintained that the OPTN lacks any real power, and that the OPTN is a voluntary

organization with “excellent” compliance. The Court pauses for a moment to

reflect on this “voluntariness.” It seems at least a bit peculiar that three lawsuits

were filed in as many years challenging “voluntary” policies. Callahan v. U.S.

Dep’t of Health and Human Servs., No. 1:19-cv-01783-AT (N.D. Ga. filed Apr. 22,

2019); Cruz v. U.S. Dep’t of Health and Human Servs., No. 1:2018cv06371

(S.D.N.Y. filed July 13, 2018); Holman v. Secretary of HHS, No. 17 Civ. 09041

(S.D.N.Y. filed Nov. 19, 2017). Even if the OPTN’s (b)(1) allocation policies are

not legally enforceable, HHS has admitted, “patients have, as a practical matter,

no choice but to use the system governed by the OPTN.” 63 Fed. Reg. 16,296,

16,309 (Apr. 2, 1998).

      Aside from its policymaking role, the OPTN also exercises some

investigatory and adjudicatory powers. HHS has delegated some oversight

authority to the OPTN by regulation. For example, the Final Rule, 42 C.F.R. §


                                         48
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 49 of 100



121.10(b)(1)(iii), requires the OPTN to develop plans and procedures to conduct

“ongoing and periodic reviews and evaluations of each member OPO and

transplant hospital for compliance with these rules and OPTN policies.” It further

requires the OPTN Board of Directors to “advise the Secretary of the results of

any review and evaluations . . . which, in the opinion of the Board, indicate

noncompliance with these rules or OPTN policies, or indicate a risk to the health

of patients or to the public safety.” Id. § 121.10(c)(1). The OPTN can recommend

penalties, and the Secretary may act on these recommendations, or decline to, or

take other action. Id. § 121.10(c)(2). As one court noted, “UNOS has been

delegated responsibilities, now codified in federal regulations, to monitor

transplant hospitals for compliance with federal requirements and to report to

the Secretary of HHS noncompliance with those requirements or indications of

risk to the health of patients or to the public safety. Those are contractual

responsibilities as well. In short, the system provides for some reliance upon the

private contracting agency for enforcing federal requirements and standards.”

United States v. United Network for Organ Sharing, No. 02 C 2295, 2002 WL

1726536, at *1 (N.D. Ill. May 17, 2002).

      And while Defendants characterize voluntary compliance as “excellent,” it

has hardly been perfect. UNOS’s Letter of October 23, 2019 indicated a litany of

member hospitals that had not complied with UNOS policies. (Doc. 155 at 4–5).

At oral argument, Counsel for UNOS identified several consequences of not


                                           49
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 50 of 100



abiding by UNOS policies. Members could be placed on “probation” or become “a

member not in good standing.” (Transcript of at 69:18–25). UNOS contended

that, while this would not result in removal from Medicare or Medicaid, it is

“professionally     embarrassing.”       This    is   an    understatement.        Professional

consequences may have real world effects.18

       If a transplant hospital is put on probation, or not in good standing, it must

provide notice to all individual patients, which will likely result in the loss of said

patients. OPTN Bylaws App’x L.12.D, Table L.-1, L-2, eff. Jan. 13, 2020,

available at https://optn.transplant.hrsa.gov/media/3493/optn_bylaws.pdf.19

Furthermore, a member’s failure to come into compliance with OPTN Obligations

while designated as a Member Not in Good Standing may result in the Board of

Directors recommending that the Secretary take action against the member. (Id.

at L.13.D). And the Secretary may theoretically punish a hospital if it “[e]ngages

in behavior that poses a risk to patient health or public safety.”20

       All of this assumes a hospital is already a member of the OPTN. But NOTA

also gives the OPTN the authority to develop membership criteria, 42. U.S.C. §

18 The Court notes in passing that HHS has acknowledged in the past “Effectively all transplant
centers are accredited by the JCAHO [Joint Commission on Accreditation of Healthcare
Organizations], which already requires hospitals to participate in the Network.” 53 Fed. Reg.
6526-01 (1988). Loss of accreditation may result in loss of access to Medicare and Medicaid
through CMS, among other consequences at the state and local level.
19 The OPTN submitted a copy of the Bylaws effective as of May 14, 2019 (Doc. 236-2). Since

then, it appears the OPTN has adopted revisions effective January 13, 2020, available at
https://optn.transplant.hrsa.gov/media/3493/optn_bylaws.pdf
20 Plaintiffs have submitted an email which contains a second-hand account of a transplant

program being shut out from accessing DonorNet. (Mot. 37-38, Ex. B to Ex. 2) Defendant
UNOS’s hearsay objection is well taken, but if proven at trial, this would be powerful evidence of
“substantial authority.”
                                                50
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 51 of 100



274(a)(2). As all of the Hospital parties to this case are OPTN members, no party

has raised the issue that the OPTN’s gatekeeping function is sufficiently checked

by HHS. See 42 C.F.R. § 121.3(b)(4) (providing right of appeal to Secretary for

rejection of membership).

      The Supreme Court has held that policies which are not directly binding on

regulated entities may nonetheless have “coercive effect.” Bennett v. Spear, 520

U.S. 154, 169 (1997); see also Dep’t of Transp. v. Ass’n of Am. Railroads, 575 U.S.

43, 59 (2015) (“Because obedience to the metrics and standards materially

reduces the risk of liability, railroads face powerful incentives to obey. That is

regulatory power.”).

      However, D.C. Circuit case law would seem to point away from a finding

that the OPTN exercises “substantial government authority” in practice. For one,

like the IRGs in Washington Research Project, the OPTN in practice can only

make recommendations, it relies on HHS to make actual “decisions” about

sanctions. 504 F.2d at 248. In this way, the OPTN’s adjudicatory authority is less

than the PSROs found not to be agencies in Public Citizen, whose decisions were

constituted “conclusive determination[s].” 668 F.2d at 543.

      In sum, Congress at least purported to give the OPTN policies real

regulatory authority, HHS attempted to rein in this authority, and whether OPTN

policies are truly voluntary is debatable. It’s a close case, especially in the context

of organ allocation policies that in practice are the product of the OPTN’s


                                          51
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 52 of 100



national policymaking, review, and implementation, even at the organ waitlist

level. But in light of the structural evidence indicating Congress’s intent in

passing NOTA that the OPTN be a nonprofit entity separate from the government

and HHS’s longstanding interpretation of Section 1138 of the Social Security Act,

the Court holds that the OPTN is not an agency for the purpose of the

Administrative Procedure Act.

            2.     What is the final agency action?

      The consequence of this Court having held that the OPTN is not an agency

is that only actions by HHS are subject to judicial review under the APA.

Defendant HHS asserts that the only final agency action before the Court is

HHS’s April 23, 2019 determination not to take further action in response to

Plaintiffs’ critical comment (HHS_00000021) (“April 2019 Letter”). However,

the Court can identify at least two other possible candidates for review, consistent

with Plaintiffs’ contentions: (1) HHS’s July 31, 2018 directive to UNOS to develop

a liver allocation policy that eliminates the use of DSAs (HHS_00004991) (“July

2018 Letter”) after consideration of the Cruz critical comment (and in effect,

HHS’s disapproval of the 2017 Revised Policy); and (2) HHS’s December 19, 2018

letter to UNOS approving of the Acuity Circles policy (HHS_00002213)

(“December 2018 Letter”).

      Under the APA, the Court may only review final agency action. See 5 U.S.C.

§ 706. “As a general matter, two conditions must be satisfied for agency action to


                                        52
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 53 of 100



be ‘final’: First, the action must mark the “consummation” of the agency’s

decisionmaking process . . . it must not be of a merely tentative or interlocutory

nature. Bennett v. Spear, 520 U.S. 154, 177–78 (1997) (quoting Chicago &

Southern Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 113 (1948). “And

second, the action must be one by which “rights or obligations have been

determined,” or from which “legal consequences will flow.” Id. at 178 (quoting

Port of Boston Marine Terminal Assn. v. Rederiaktiebolaget Transatlantic, 400

U.S. 62, 71 (1970).

      There does not seem to be any dispute that the April 2019 Letter declining

to act in response to Plaintiffs’ critical comment is final agency action. (Pls.’s

Reply at 11 n.5, Doc. 234 at ECF Page 15). The letter represented HHS’s decision

to “[r]eject the comment[]”, the consummation of the Secretarial review process

under the Final Rule. 42 C.F.R. § 121.4(d)(1).

      The July 2018 Letter likewise represented the consummation of another

Secretarial review process — the review of Intervenors’ critical comment.

(HHS_000049991 (“This letter addresses a critical comment dated May 30,

2018.”)   (footnote   omitted)).   The    July   2018    Letter   expresses    HHS’s

determination, through HRSA, “that the [Defendant UNOS, as the] OPTN has not

justified and cannot justify the use of donation service areas (DSAs) and OPTN

Regions in the current liver allocation policy and the revised liver allocation.” (Id.

(footnotes omitted)). This determination is not “merely tentative or interlocutory


                                         53
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 54 of 100



[in] nature.” Bennett, 520 U.S. at 178. HHS did not invite the OPTN to continue

trying to justify DSAs and Regions in liver allocation. The Court cannot think of a

more ‘final’ way to express HHS’s disapproval of DSAs and Regions still in some

measure used in the 2017 Revised Policy than by saying Defendant UNOS “has

not justified and cannot justify” their use. The letter effectively set aside the 2017

Revised Liver Policy, and “directed” UNOS to “adopt a liver allocation policy that

eliminates the use of DSAs and OPTN Regions.” (Id. at HHS_00004993). The

letter represented HHS’s decision to “[d]irect the OPTN to revise the policies or

practices consistent with the Secretary’s response to the comments.” 42 C.F.R. §

121.4(d)(1).   Complying    with   the    directive     became   Defendant      UNOS’s

“obligation,” as the OPTN. Bennett, 520 U.S. at 178. It would lead to a striking

lack of parallelism if the Secretary of HHS’s decisions to reject critical comments

represented final agency action, but decisions to adopt them did not. Accordingly,

the July 2018 letter also represents final agency action. Indeed, the Eleventh

Circuit seemed to assume as much. Callahan v. United States Dep’t of Health &

Human Servs. through Alex Azar II, 939 F.3d 1251, 1266 (11th Cir. 2019) (“Was

HHS’s decision to direct the new policy’s development based on sufficient

evidence?”).

       Finally, Plaintiffs did not need to address the July 2018 Letter in their

February 2019 Critical Comment in order to preserve an APA challenge to the

July   2018    Letter,   though    the   letter   was    referenced   several    times.


                                          54
        Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 55 of 100



(HHS_00000001 at n.1, n.6). The purpose of the critical comment mechanism is

to address the performance of the OPTN or “Secretarial policies regarding the

OPTN.” 42 C.F.R. § 121.4(d). HHS’s determination with respect to an individual

critical comment is not a “Secretarial policy” — to hold otherwise would create an

endless ping-pong match whereby interested parties with differing views would

be required to complain about the Secretary’s resolution of each other’s critical

comment. Furthermore, Transplant Center Patients voiced their opposition to

Intervenors’ May 30 critical comment which resulted in the July 2018 Letter in

their letters dated June 29, 2019 (HHS_00010315) and July 6, 2019

(HHS_00001983). Plaintiffs are clearly persons aggrieved by the July 2018

Letter. (Cf. Intervenor’s Mem. in Support of Mot. to Intervene at 11–12 (Doc. 18-

1) (citing Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1398 (9th Cir.

1995)).

       The last additional candidate for final agency action is HHS’s December

2018 Letter which approved the Acuity Circles policy (HHS_00002213).21 The

December 18 Letter contains glowing praise for the OPTN and other

policymakers, beginning with an expression of “appreciation for the substantial

time” the OPTN and Liver Committee spent on developing the policy and noting

that it “continues its longstanding practice of relying on the expertise of the


21Defendant HHS argues in its surreply that Plaintiffs waived the argument that the December
2018 Letter constitutes final agency action by failing to raise it in their opening brief (Def. HHS’s
Surreply at 5), but any prejudice from raising the argument in a reply was cured by the Court’s
grant of leave to file a surreply.
                                                 55
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 56 of 100



OPTN and its members.” (Id. at 1). The letter “appreciates the extensive analysis

prepared by the SRTR” and “commends the Liver Committee’s outreach efforts

and its almost weekly deliberations.” (Id. at 3).

      More importantly, the December 2018 Letter states that HHS “is satisfied

that the OPTN complied” with its expectations as set forth in the July 2018 Letter

and “expects the OPTN to proceed expeditiously in implementing” the Acuity

Circles policy. (Id. at 1, 4). Plaintiffs have characterized this laudatory letter as

“ratification.” (Pls.’s Reply at 7, Doc. 234 at ECF Page 11). At the very least, it

constituted approval. It also determined the OPTN’s compliance with the final

rule and directed the OPTN to proceed with implementation. Furthermore, the

letter arguably was sent to support and commend the OPTN decision and Board

and to ward off any critical comment of a policy adopted by the OPTN only 16

days earlier. For comparison, it took the Cruz Plaintiffs almost six months to

submit their critical comment in opposition to the 2017 Revised Policy adopted

by the OPTN Board on December 4, 2017. For all of these reasons, the Court

holds that the December 2018 Letter constitutes final agency action as well.

However, even if the Court were to rule otherwise, it is not clear to the Court that

much is added by regarding the December 2018 Letter as agency action, as the

April 2019 Letter essentially serves the same function by refusing to set aside the

Acuity Circles policy. Furthermore, the administrative record for the December

2018 Letter would be entirely encompassed within the record for April 29 Letter


                                         56
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 57 of 100



in combination with the earlier July 2018 Letter. Therefore, it is not likely that

the Court’s holding regarding the December 2018 Letter is in itself dispositive of

any of Plaintiffs’ claims.

             3.     Plaintiffs’ outstanding requests for supplementation of the
                    record.

      The final threshold APA question before the Court is what constitutes the

boundaries of the administrative record. The Court has already set forth the

standard of review for supplementation in its prior Order of December 6, 2019

(Doc. 206) which granted in part and denied in part Plaintiffs’ Motion to

Supplement the Administrative Record (Doc. 167) and Addendum Motion to

Supplement the Administrative Record (Doc. 188).

      Pursuant to the Court’s Amended Order of December 3, 2019 (Doc. 204),

the Court set a deadline of December 9, 2019 for Plaintiffs to file any further

motions for supplementation of the administrative record. Plaintiffs timely filed

their Second Addendum Motion (Doc. 212), to which Defendant HHS responded

(Doc. 219) and Plaintiffs filed a reply (Doc. 224). The Second Addendum motion

sought supplementation of the record with respect to a number of

communications. However, since then, the number of documents Plaintiffs seek

has ballooned, and Plaintiffs have now requested that the Court direct the record




                                       57
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 58 of 100



be supplemented with nearly 100 more records, nearly two weeks before the date

this Court endeavored to have released this decision.22 (Docs. 250, 251).

       The Court’s holding that the OPTN is not an administrative agency limits

the boundaries of the record somewhat, but not to the exclusion of documents

considered by UNOS entirely. As the Court has held in its prior Order, in a (b)(1)

policy, “UNOS, as the OPTN, was primarily responsible for receiving public

comment on the proposed policy, and for determining whether the policy was

consistent with NOTA and the Final Rule in light of such comments.” (Doc. 206

at 8). This is in contrast to a (b)(2) policy, where HHS must “publish the rule in

the Federal Register” and make “a decision under Final Rule § 121.4(b)(2) about

the legality” of the proposed policy. (Id.)

       In Overton Park, the Supreme Court held that where “administrative

findings . . . were made at the same time as the decision,” the Court must review

the decision based solely on the agency’s justifications given on the

administrative record, absent bad faith. Overton Park, 401 U.S. at 420. However,

the Court does not have formal findings by HHS. (Transcript of Dec. 17, 2019

hearing at 54:16–23, Doc. 238). Instead, the Court has a number of short letters

written by Administrator Sigounas which largely defer to the OPTN.23


22 The Court notes, though, the highly condensed timeline of proceedings in this case that
stretched over the Thanksgiving and Christmas holidays, and that UNOS produced many of
these documents belatedly.
23 See July 2018 Letter at 3 (“HRSA is not directing any particular policy outcome or allocation

scheme. HRSA continues its longstanding practice of relying on the expertise of the OPTN and
its members.”); December 2018 Letter at 1 (HRSA continues its longstanding practice of relying
                                              58
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 59 of 100



       As the Court held in its prior Order:

       When the (b)(1) policymaking structure is viewed as a collaborative
       decision-making process, it is clear that materials and information
       which influenced UNOS’s policymaking in its role as OPTN also at
       least indirectly influenced HHS’s determination as to whether to
       modify UNOS’s adoption of the Acuity Circles policy via its review of
       Plaintiffs’ critical comment. It bears stating that the HHS–OPTN
       relationship provided under the Final Rule for a (b)(1) policy appears
       to be a unique arrangement.

In reiterating its opposition to further supplementation, Defendant HHS cites

cases involving agencies which “rely” on the determinations of other agencies.24

       If this were a (b)(2) policy, where HHS engaged in notice and comment

rulemaking and actually made a formal determination about the policy’s legality,

the Court agrees that any reliance on OPTN expertise would not require

supplementation of the record with materials considered by the OPTN. However,

this is not a case of an agency making policy in “reliance” on other agencies or

experts. In a (b)(1) policy, the OPTN makes the policy, provides notice of the

policy, takes into account comments, and then implements the policy. By

on the expertise of the OPTN . . . HRSA has carefully monitored the OPTN’s deliberations and is
satisfied that the OPTN complied with HRSA’s expectations.”); April 2019 Letter at 2 (“HRSA
continues its longstanding practice [etc] . . . We have carefully reviewed your critical comment,
other correspondence shared concerning the Acuity Circles Policy, the OPTN’s response, and the
SRTR’s response in light of the requirements of NOTA and the OPTN final rule. Based upon this
review, I do not believe further HHS actions are warranted.”).
24 See Def. HHS’s Resp. to Second Add. Mot to Supp at 8, Doc. 219. HHS cites the following

cases: Saratoga Dev. Corp. v. United States, 21 F.3d 445, 457 (D.C. Cir. 1994) (holding that
agency not required to supplement record with reports created by entities consulted by agency);
Am. Petroleum Tankers Parent, LLC v. United States, 952 F. Supp. 2d 252, 272 (D.D.C. 2013)
(“The Administrative Record is not ‘insufficient’ merely because it omits documents that were
considered by a different agency that provided advice to the agency responsible for making the
ultimate decision.”); City of Duluth v. Jewell, 968 F. Supp. 2d 281, 290 (D.D.C. 2013
(“[R]eliance on the decision of a sister agency does not automatically require supplementation
of the administrative record with the internal documents underlying the sister agency’s
decision.”).
                                              59
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 60 of 100



deferring to the OPTN defense of its own policy in HHS’s review of Plaintiffs’

Critical Comment (as well as issuing the December 2018 Letter approving the

Acuity Circles policy), HHS “adopts [the OPTN’s reasoning] as its own.”

Washington Research Project, Inc. v. Dep’t of Health, Ed. & Welfare, 504 F.2d

238, 248 (D.C. Cir. 1974) (citing American Mail Line, Ltd. v. Gulick, 411 F.2d 696

(1969)). Accordingly, documents which were considered by the OPTN in

formulating the Acuity Circles policy were “indirectly” considered by HHS and

properly part of the record.

       However, while HHS’s adoption of UNOS’s policymaking justifications

may in some circumstances impute the “consideration” requirement to UNOS,

the same cannot be said for “bad faith,” absent a showing that HHS was involved

in, or at the very least, aware of the bad faith, when it adopted UNOS’s

policymaking rationale.25 As the Court notes below in the section addressing

Plaintiffs’ claim of bad faith, materials cited in Plaintiffs’ supplemental brief show

arguable evidence of bias, or at least, individuals’ sporadic expressions of bad

faith or agenda. However, Plaintiffs fail to tie any of this alleged misconduct to

HHS, or to show that HHS was aware of it. Accordingly, these conversations are

not properly part of the administrative record.


25But cf. Associations Working for Aurora’s Residential Env’t v. Colorado Dep’t of Transp., 153
F.3d 1122, 1128–29 (10th Cir. 1998) (“Accepting for the sake of argument that the Contractor's
heightened expectation that it would receive the contract for future design work amounted to a
conflict [and therefore bias], we nevertheless agree with the district court's conclusion that the
degree of oversight exercised by defendants, particularly CDOT, is sufficient to cure any defect
arising from that expectation.”).
                                               60
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 61 of 100



       Further, much of what Plaintiffs offer anew are internal communications

between UNOS employees and Executive Committee members, which would not

be part of the record even if the Court were to have held that the OPTN was an

agency. Ad Hoc Metals Coalition v. Whitman, 227 F.Supp.2d 134, 143 (D.D.C.

2002) (“Judicial review of agency action should be based on an agency’s stated

justifications, not the predecisional process that led up to the final, articulated

decision.”). While the Court has held that the deliberative process privilege was

waived by UNOS for the purpose of discovery, the Court does not hold that these

deliberative communications are properly part of the administrative record.

While they are not part of the administrative record for the purpose of Plaintiffs’

APA claim, they are still part of this Court’s record, and the record on any appeal

to the extent Plaintiffs’ challenge this Court’s ruling regarding bad faith, or

whether the OPTN is an agency or state actor, or that Defendants denied

Plaintiffs due process of law, as well as for the factors for injunctive relief.26

       Accordingly, the Court GRANTS Plaintiffs’ motion IN PART, as to

UNOS_0011693,           UNOS_0011694,             UNOS_0012047,          UNOS_0012220,

UNOS_0013311, and UNOS_0013155, UNOS_13167.




26Plaintiffs seek supplementation of the record with several documents relating to UNOS’s bid
protest. These documents bear on UNOS’s status as a state actor or agency, and are considered
for that purpose. However, Plaintiffs do not attempt to justify their addition to the
administrative record. These documents are accordingly not properly part of the administrative
record.
                                             61
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 62 of 100



      B.     Was the adoption or substance of the Acuity Circles policy arbitrary
             and capricious?

      Having resolved the threshold APA questions, the Court now reaches the

merits of the Plaintiffs’ APA “arbitrary and capricious” claims. The Court will first

address the Defendants’ determination regarding the legality of the DSAs in the

July 2018 Letter. The Court will next turn to Plaintiffs’ procedural challenges

regarding the adoption of the Acuity Circles policy, and lastly whether the Acuity

Circles complies with the NOTA and Final Rule.

      The Final Rule, Section 121.4, provides the procedural regulations for

adopting allocation policies. In relevant part, it states:

      (a) The OPTN Board of Directors shall be responsible for developing,
      with the advice of the OPTN membership and other interested
      parties, policies within the mission of the OPTN as set forth in
      section 372 of the Act and the Secretary’s contract for the operation
      of the OPTN, including:

             (1) Policies for the equitable allocation of cadaveric organs in
             accordance with § 121.8; . . .

             (3) Policies that reduce inequities resulting               from
             socioeconomic status, including, but not limited to:

             ...

                    (iv) Reform of allocation policies based on assessment
                    of their cumulative effect on socioeconomic inequities;

             ...

      (b) The Board of Directors shall:

             (1) Provide opportunity for the OPTN membership and other
             interested parties to comment on proposed policies and shall
             take into account the comments received in developing and
             adopting policies for implementation by the OPTN . . . .
                                        62
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 63 of 100



42 C.F.R. § 121.4. Another part of the Final Rule, Section 121.8, provides the

substantive criteria for adoption of allocation policies:

      (a) Policy development. The Board of Directors established under §
      121.3 shall develop, in accordance with the policy development
      process described in § 121.4, policies for the equitable allocation of
      cadaveric organs among potential recipients. Such allocation
      policies:

             (1) Shall be based on sound medical judgment;

             (2) Shall seek to achieve the best use of donated organs;

             (3) Shall preserve the ability of a transplant program to
             decline an offer of an organ or not to use the organ for the
             potential recipient in accordance with § 121.7(b)(4)(d) and (e);

             (4) Shall be specific for each organ type or combination of
             organ types to be transplanted into a transplant candidate;

             (5) Shall be designed to avoid wasting organs, to avoid futile
             transplants, to promote patient access to transplantation, and
             to promote the efficient management of organ placement;

             (6) Shall be reviewed periodically and revised as appropriate;

             (7) Shall include appropriate procedures to promote and
             review compliance including, to the extent appropriate,
             prospective and retrospective reviews of each transplant
             program’s application of the policies to patients listed or
             proposed to be listed at the program; and

             (8) Shall not be based on the candidate’s place of residence or
             place of listing, except to the extent required by paragraphs
             (a)(1)–(5) of this section.

42 C.F.R. § 121.8. The Parties agree that the Final Rule, against the backdrop of

NOTA, is the standard by which all of the various liver allocation policies (the

Current Policy, the 2017 Revised Policy, and the Acuity Circles policy) are to be

judged. The Parties differ in their approach to how the criteria are to be weighed,
                                         63
        Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 64 of 100



particularly the requirement in Section 121.8(a)(8) that liver allocation policies

“[s]hall not be based on the candidate’s place of residence or place of listing,

except to the extent required by paragraphs (a)(1)–(5) of this section.”

        The Court will proceed chronologically through Plaintiffs’ claims,

beginning with Defendant HHS’s decision in the July 2018 Letter that “the OPTN

has not justified and cannot justify” the use of DSAs and Regions in the Current

Policy or the 2017 Revised Policy. (HHS_00004991). The Court will next

consider whether Defendant HHS acted arbitrarily and capriciously by setting

“an unreasonable deadline of four months” for the OPTN to develop the policy

(Compl. ¶ 9), and whether HHS should have set aside the Acuity Circles policy

based upon its ultimate adoption process. Finally, the Court will consider

Plaintiffs’ claims that Defendant HHS should have set aside the Acuity Circles

policy based upon its purported lack of compliance with NOTA and the Final

Rule.

              1.     Defendants’ determination regarding the legality of DSAs

        As noted above, in the July 2018 Letter, Defendant HHS determined that

“the OPTN has not justified and cannot justify” the use of DSAs and OPTN

Regions in the Current Policy or the 2017 Revised Policy, and directed that

Defendant UNOS adopt a new policy “by its December 2018 meeting.”

(HHS_00004991, 95).27 Plaintiffs, in Count II of their Complaint, allege that


27HHS also found “that the use of DSAs and Regions in all other (non-liver) organ allocation
policies has not been and cannot be justified under the OPTN final rule.” (HHS_00004995).
                                            64
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 65 of 100



“[t]he directive to develop and choose a new policy within this incredibly limited

timeframe was arbitrary and capricious, and otherwise not in accordance with the

law.” (Compl. ¶ 206). The Eleventh Circuit has asked this Court to consider, on

remand, whether “HHS’s decision to direct the new policy’s development [was]

based on sufficient evidence.” Callahan, 939 F.3d at 1266.

      Plaintiffs, in their Renewed Motion for Preliminary Injunction, also take

aim at the legal determination underlying the July 2018 Letter, that DSAs and

Regions are “per se illegal.” (Pls.’ Renewed Mot. at 16, Doc. 216-1 at ECF Page

25). Defendants argue that Plaintiffs waived this latter argument by failing to

raise it in their Complaint or February 2019 Critical Comment. (Def. HHS’s Resp.

at 25–27, Doc. 228 at ECF Page 32–34). The Court will first address the waiver

argument.

                     a.   Waiver

      Plaintiffs clearly took aim at HHS’s July 2018 Letter itself in their

Complaint. (Compl. ¶ 206, Doc. 1 (“The [July 2018] directive to develop and

choose a new policy within this incredibly limited timeframe was arbitrary and

capricious, and otherwise not in accordance with the law.”)). However, Defendant

HHS contends that Plaintiffs waived their argument that HHS’s “per se” legal

determination about DSAs and Regions was erroneous based on a failure to raise

it in their Complaint.




                                       65
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 66 of 100



      The purpose of a complaint is to the “provide the grounds of [the

Plaintiff’s] entitle[ment] to relief.” Bell Atlantic v. Twombly, 550 U.S. 544, 555

(2007) (internal quotations omitted). Accordingly, a “complaint need not specify

in detail the precise theory giving rise to recovery.” Brisk v. Shoreline Found.,

Inc., 654 F. App’x 415, 417 (11th Cir. 2016) (citing Sams v. United Food &

Commercial Workers Int’l Union, AFL–CIO, CLC, 866 F.2d 1380, 1384 (11th Cir.

1989)). Defendant HHS’s reliance on Brown v. Snow, 440 F.3d 1259, 1266 (11th

Cir. 2006) is misplaced. That Title VII case involved a completely separate claim

for retaliation which arose after the filing of the complaint. Id. Here, Plaintiffs

identified the particular final agency action at issue in their claim for judicial

review under the Administrative Procedure Act. Accordingly, Plaintiffs did not

waive their right to challenge the July 2018 Letter under the Administrative

Procedure Act by omitting it from their Complaint.

      Furthermore, Plaintiffs did not waive the argument by failing to raise it

before the agency. At the outset, Plaintiffs are correct that they did not need to

lodge a critical comment specifically directed at HHS’s July 2018 Letter. Under

the Final Rule, the purpose of critical comments is for raising concerns with “the

manner in which the OPTN is carrying out its duties or Secretarial policies

regarding the OPTN.” 42 C.F.R. § 121.4(d). (Pls.’ Reply at 3, Doc. 234). As the

Court held above, HHS’s determination with respect to an individual critical

comment is not a “Secretarial policy.”


                                         66
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 67 of 100



      Furthermore, as the Court noted above, Plaintiff hospitals voiced their

opposition to Intervenors’ May 30 critical comment which resulted in the July

2018 Letter. Plaintiff Piedmont Healthcare, in its letter to HHS dated June 29,

2019, rejected the contention that the 2017 Revised Policy was arbitrary and

capricious, stating that “[t]he liver allocation policies comply with the spirit and

language of” NOTA and that “it is highly unlikely a court would determine the

liver allocation policies to be arbitrary and capricious given that the policies are

the result of extensive consideration of a variety of factors, evidence and

viewpoints.” (HHS_00010315, 17). Plaintiff Vanderbilt University Medical

Center, along with several other Transplant Center Plaintiffs in a letter dated July

6, 2019, argued that Intervenors’ position that allocation policies “are illegal so

long as they include reference to regional boundaries” “ignores fundamental

elements of the laws governing organ allocation.” (HHS_00001983). Both letters

contended that existing OPTN policies were justified in light of the other factors

in Section 121.8(a)(1), and that broader sharing would increase socioeconomic

inequities. (HHS_00010316–18; HHS_00001984–85).

      In HHS’s July 2018 Letter, Administrator Sigounas stated that “HRSA has

received correspondence from several parties opposing broader geographic

sharing” and that “[n]one of these arguments or other information HRSA has

considered alters our determination of the impressibility of using DSAs and

Regions in liver allocation policy.” (HHS_00004993). Plaintiffs voiced their


                                        67
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 68 of 100



position before HHS, and HHS flatly rejected their position. To require Plaintiffs

to restate their position in a critical complaint would have been futile. Cf. Etelson

v. Office of Pers. Mgmt., 684 F.2d 918, 925 (D.C. Cir. 1982). Accordingly,

Plaintiffs did not waive their challenge to the July 2018 Letter on the grounds

that it impermissibly concluded that DSAs and Regions were per se unlawful.

                   b.   Was the July 2018 Letter based on an error of law?

      Plaintiffs contend that the July 2018 Letter should be set aside on the

grounds that it is based on the purportedly incorrect legal determination that any

“form of geographic limitation” is impermissible under the Final Rule unless its

“size and shape” is specifically “justified and required” by one of the factors

described in 42 C.F.R. § 121.8(a)(1)-(5). (Pls.’s Renewed Br. at 15 (quoting

HHS_00004993)). Plaintiffs’ argument is based on the rule in Chenery I that “if

the [agency] action is based upon a determination of law as . . . an order may not

stand if the agency has misconceived the law.” Sec. & Exch. Comm’n v. Chenery

Corp. (Chenery I), 318 U.S. 80, 94 (1943). This is so even if the agency action

could be supported on policy grounds. The basis of this rule is that

      a judicial judgment cannot be made to do service for an
      administrative judgment. For purposes of affirming no less than
      reversing its orders, an appellate court cannot intrude upon the
      domain which Congress has exclusively entrusted to an
      administrative agency.

Chenery I, 318 U.S. at 88. Under the Final Rule, an allocation policy “[s]hall not

be based on the candidate’s place of residence or place of listing, except to the


                                         68
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 69 of 100



extent required by paragraphs (a)(1)–(5) of this section.” 42 C.F.R. § 121.8(a)(8)

Paragraphs (a)(1)–(5) include, among other things, directives that allocation

policies “be based on sound medical judgment,” “seek to achieve the best use of

donated organs,” and “be designed to avoid wasting organs, to avoid futile

transplants, to promote patient access to transplantation, and to promote the

efficient management of organ placement.”

      Section 121.8(a)(8) begins with a general regulatory policy that allocation

policies must not be “based on” where the candidate resides. However, any

allocation policy that does not distribute every donor organ to the single patient

most gravely in need nationwide will necessarily take into account geography.

Accordingly, the Final Rule appears to give some flexibility to the OPTN to

consider where the candidate resides, but only to the extent “required” by one of

the other factors. For example, Section 121.8(a)(5) directs the OPTN to adopt

policies that are “designed to avoid wasting organs,” and therefore the OPTN

could take into account whether transporting organs over long distances resulted

in more wasted organs.

      Despite the apparent strictness of the words “shall not” and “except to the

extent required,” Plaintiffs home in on the phrase “based on.” (Pls.’s Renewed Br.

at 15–16). Plaintiffs read much into this phrase, permitting a policy to

incorporate a candidate’s place of residence without demonstrating that it is

necessitated by one of the other factors in Section 121.8 so long as it is not the


                                       69
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 70 of 100



primary criterion for allocation. (Pls.’s Renewed Br. at 16 (citing Oxford English

Dictionary (3d ed. 2011), defining “base” as “to place on (also upon) a

foundation, fundamental principal, or underling basis.”).

      Plaintiffs’ proposed reading of the Final Rule is implausible. The DSA are

geographically areas, “some of which follow state lines but others of which do

not” (Compl. ¶ 79) and Regions “are groupings of states.” (Compl. ¶ 78). A policy

which takes into account DSAs and Regions is “based on the candidate’s place of

residence or place of listing.” However, that does not end the inquiry, as a policy

which takes into account DSAs and Regions could potentially be permissible if it

was “required” by one of the other factors. And these factors are relatively broad,

including achieving “the best use of donated organs,” and “to promote the

efficient management of organ placement.” 42 C.F.R. § 121.8(a)(1), (5). To

effectuate these sorts of lofty criteria, the OPTN will have to bring its experience

to bear. Perhaps having defined boundaries is the best way to “promote the

efficient management of organ placement.” These are precisely the types of policy

judgments based upon expertise that Congress sought for the OPTN to make.

      However, there’s the rub. Plaintiffs contend that the July 2018 Letter, by

making a “per se” determination about DSAs and Regions, took the OPTN’s

authorized policymaking off the table. Plaintiffs also contend that this per se

determination is an abrupt about face, when HHS had not objected to policies

containing DSAs and Regions in the past. The Court is certainly concerned by the


                                        70
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 71 of 100



breadth of the language in the July 2018 Letter, particularly that “DSAs and

Regions have not and cannot be justified” under any circumstances.28 It certainly

would have been a cleaner case had HHS cataloged the OPTN’s rationales for

using DSAs and Regions in the 2017 Revised Policy, stated why each one did not,

as a policy matter, justify the retention of DSAs and Regions, and remanded the

matter to the OPTN to try again. By taking DSAs and Regions off the table

entirely, HHS appears at first glance to have adopted an interpretation of the

Final Rule that eliminates the OPTN’s discretion to justify DSAs and Regions in a

modified form under the other Section 121.8 factors based on any future set of

facts, collected data, analyses, or new policies.

       However, the July 2018 Letter cannot be taken in a vacuum. HHS did in

fact solicit the OPTN’s justifications for continued use of DSAs and Regions in

liver allocation in a June 8, 2018 letter. (HHS_00007240). In that letter, HHS

noted that the “OPTN has identified the use of geography in OPTN organ

allocation policies as an area of concern” since at least 2012 and noting that in

response to a 2017 lawsuit, that the OPTN concluded that, at least with respect to

lungs, “the current lung allocation policy contains an over-reliance on DSA as a

unit of allocation.” (HHS_00007241).

       The OPTN Board President’s June 25, 2018 response in defense of DSAs

and Regions can best be described as lukewarm, although the December 2018

28 The Court notes the recognized significant impact of transportation on transplant organ
efficacy and wastage as well as the differences in data relating to each organ that may clearly
pertain to geographical considerations.
                                              71
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 72 of 100



Policy Notice addressed this question.29 (HHS_00006879, HHS_00007007). As

to DSAs, much of the June 25 letter is devoted to stating that DSAs are not the

“primary distribution” units. One of the few statements that can arguably be seen

as justifying DSAs is that they have “historically been relied upon” for “avoid[ing]

organ wastage and to promote the efficient management of organ placement,” but

within the same sentence, the OPTN throws DSAs under the bus by

“acknowledg[ing] the importance of moving to a framework that utilizes a more

consistent and direct measure of distance.” (HHS_00006880).

       Regions fare little better. Like DSAs, Regions are justified based in part on

the fact that 150 nautical mile circles are also superimposed under the 2017

Revised Policy. (Id.) At best, the OPTN notes that several Regions are larger than

150 nm circles, especially those that include Hawaii and Puerto Rico. But, the

OPTN Board President’s letter admits that, “like DSAs, OPTN Regions are an

imperfect substitute for proximity between the donor and candidates.” (Id.) (The

Court notes, though, the new 150 nm circle approach had been statistically

modeled by the SRTR).

       The OPTN does, however, defend the use of adjustments to MELD/PELD

scores based upon DSAs. (HHS_00006881). Proximity points within DSA are

justified to “mitigate travel for small differences in medical urgency.” (Id.)


29 The Board President wrote on behalf of the organization. The evidence submitted indicates
that the full OPTN Board of Directors did not vote to take the positions articulated. Instead
critical members of the Executive Board and the OPTN Director appear to have concluded this
approach was most strategic and appropriate under the circumstances.
                                             72
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 73 of 100



However, the OPTN letter once more concedes that “the use of DSAs are not

optimal units of geography to represent proximity between a donor and

candidates.” (Id.) Finally, the OPTN justifies using median MELD in DSAs for

determining exception points as providing context among other patients in the

DSA.

       In the letter, the OPTN commits itself to adopting a replacement policy,

and provides a timeline for a “deliberate, step-wise approach to further revising

the liver allocation policy in a prompt but reasonable time-frame to eliminate

reliance on DSA and OPTN Regions.” (HHS_00006882).

       Considering Section 121.8(a)(8) of the Final Rule’s clear preference against

basing allocation policies “on the candidate’s place of residence or place of

listing,” it is not entirely irrational for HHS to have elected to set aside the 2017

Revised Policy in light of the OPTN’s failure to offer a rigourous defense of the

use of DSAs and Regions as a matter of policy and discretion. In its July 2018

Letter, HHS acknowledges that making policy means making tough calls, noting

that there is an “imbalance between livers available for transplantation and those

in need of liver transplants” and recognizing that “consensus for a new liver

allocation may not be possible . . . [and] is not required under the OPTN final

rule.” (HHS_00004994). To the extent that HHS concluded that the OPTN failed

to justify the 2017 Revised Policy, the Court finds the decision to set it aside was

not arbitrary and capricious. And to the extent that HHS was concerned gridlock


                                         73
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 74 of 100



was a barrier to adopting a Final Rule-complaint policy, HHS was justified in

directing that the OPTN not take into account DSAs and Regions in developing a

subsequent policy based on the OPTN’s own self-imposed deadline and self-

imposed commitment to eliminate DSAs and Regions.

      For the same reasons, if a substantial evidence standard applies to HHS

review of a critical comment, the decision was supported by substantial evidence

in light of the OPTN’s failure to offer a persuasive justification of DSAs and

Regions. See Bama Tomato Co. v. U.S. Dept. of Agric., 112 F.3d 1542, 1546 (11th

Cir. 1997) (“Substantial evidence means ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’”) (quoting Consolidated

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

      However, HHS went a bit further than merely setting aside the 2017

Revised Policy, boldly declaring that it “[has] determin[ed] that the OPTN has

not justified and cannot justify the use of “DSAs and Regions,” and that it “finds

that the use of DSAs and Regions in all other (non-liver) allocation policies has

not been and cannot be justified under the OPTN Final Rule.” (HHS_00004991,

95) The Court, on the record before it, cannot say whether this conclusion was

overbroad or not. However, having determined that HHS did not act arbitrarily

and capriciously in setting aside the 2017 Revised Policy and directing the OPTN

to write a new policy based upon its own self-imposed timeline, the Court is not

compelled by Chenery I to remand to the agency based upon a legal conclusion


                                       74
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 75 of 100



that was essentially dicta. As to those specific outcomes, because the Court is

“sure” that on remand HHS would “reinstate its decision—if in other words the

error in its decision was harmless—a reversal would be futile, and Chenery does

not require futile gestures.” People of the State of Ill. v. I.C.C., 722 F.2d 1341,

1348 (7th Cir. 1983), cited with approval in Thornburgh v. Am. Coll. of

Obstetricians & Gynecologists, 476 U.S. 747, 756 (1986), overruled on other

grounds by Planned Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833

(1992); 5 U.S.C.A. § 706 (“In making the foregoing determinations . . . due

account shall be taken of the rule of prejudicial error.”).

       There are considerable reasons that militate against reaching the issue of

whether DSAs and Regions are ever justifiable in the abstract. First, it would be

an inefficient use of judicial resources for this Court to address the legality of the

2017 Revised Liver policy, a policy that has not and will not go into effect, even if

the Court were to set aside the July 2018 Letter. Second, the Court can consider

from review of the record whether this legal determination impermissibly altered

the entire compass of the review process that led to adoption of the Acuity

Circles.30 Accordingly, the Court will not remand to the agency solely on the

grounds that its conclusion regarding the per se illegality of DSAs and Regions

was arguably broader than necessary for HHS’s ultimate decision.


30  Additionally, Intervenors filed a lawsuit seeking a determination to the contrary more than
nine months earlier than this action. While stayed, the case is still pending, Cruz, No. 18 Civ.
6371 (AT), ECF No. 27, and the Court might need as a matter of judicial efficiency to coordinate
in some manner0 with the district court judge handling Cruz.
                                              75
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 76 of 100



             2.    The Acuity Circles adoption process

                   a.   Plaintiffs’ claims       regarding     bad      faith    and
                        predetermination

      As the Supreme Court recently reiterated, “a court may not reject an

agency’s stated reasons for acting simply because the agency might also have had

other unstated reasons.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573,

(2019) (citing Jagers v. Federal Crop Ins. Corp., 758 F.3d 1179, 1185–1186 (10th

Cir. 2014). Rather, agency “decisions are routinely informed by unstated

considerations of politics, the legislative process, public relations, interest group

relations, foreign relations, and national security concerns (among others).” Id.

      There are, of course, limits. On the one hand, “[i]t is hardly improper for an

agency head to come into office with policy preferences and ideas, discuss them

with affected parties, sound out other agencies for support, and work with staff

attorneys to substantiate the legal basis for a preferred policy.” Id. at 2574. On

the other hand, where predetermination leads to a “disconnect between the

decision made and the explanation given,” the Court is “not required to exhibit a

naiveté from which ordinary citizens are free.” Id. at 2575 (quoting United States

v. Stanchich, 550 F.2d 1294, 1300 (2d Cir. 1977)) (internal quotations omitted).

And where evidence discloses bad faith by the decisionmakers, the Court is not

bound to accept the explanation given by the agency on the record, but may

inquire into “the mental processes of administrative decisionmakers.” Id. at 2573

(quoting Overton Park, 401 U.S. at 420).

                                         76
        Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 77 of 100



       Some of the materials cited in Plaintiffs’ supplemental brief are certainly

colorable evidence of animosity and even some measure of regional bias against

transplant community professionals who advocated for continued use of DSAs or

Regions. They show that some of these major players within the transplant

community had an agenda and strongly held views in favor of new allocation

policies (i.e., Acuity Circles) that aligned with their locations and institutional

interests.31 They also enjoyed particularly close access to the ear of UNOS’s

executives during the volatile events of 2018 and 2019.

       However, Plaintiffs’ proffered evidence of bad faith, undisclosed ex parte

communications, and improper predetermination by Defendant UNOS is also

notable for what it does not show, namely any connection to Defendant HHS’s

basis for its actions. As the Court has just held that the OPTN is not an agency

itself, Plaintiffs must show that HHS’s actions were not based on their stated

rationale but instead infected by bad faith. Plaintiffs have failed to do so.32

       One final note. As the Court held above, Defendant HHS properly based its

decision to set aside the 2017 Revised Policy on the OPTN’s failure to justify the

policy in the June 25, 2018 letter. (HHS_00006879). On page 6 of their

supplemental brief, Plaintiffs attempt to show that members of the Executive


31 Of course, those transplant professionals with opposing views supportive of some use of DSAs
or Regions that focused on different elements of the data and regulatory goals for allocation
policies also had their own institutional interests that might be said to align with their locations.
32 To the extent that HHS’s decisions and policy course (or UNOS’s) were triggered by litigation

threats or risks, the Court cannot ipso facto determine that this assessment was arbitrary and
capricious or reached in bad faith given the record in this case.
                                                 77
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 78 of 100



Committee who, on separate occasions expressed animosity toward Plaintiffs’

position, watered down the justification for DSAs and Regions in OPTN’s June

25, 2018 letter. At the time, all of the participants in the conversation were

members of the Executive Board. The Court has reviewed the materials cited.

(See Pls.’s Supp. Br. at 6 (citing UNOS_17652, 19009, 18655, 19158)). The

materials do not show predetermination but an Executive Board balancing the

prospect of discarding the 2017 Revised Policy that was the product of a great

deal of work against the risk of the Intervenors’ threatened lawsuit in New York,

possible intrusive policy action by HHS, along with the strong views of Executive

Board members who favored removal of the DSAs and Regions.

      All that said, the Court recognizes that HHS, by ultimately categorically

knocking out any OPTN consideration of the use of DSAs or Regions in its July

31, 2018 decision, in essence predetermined that OPTN could not consider any

version of a DSA or Region in a new policy. And this would be so, whether or not

a new proposed policy could be properly crafted to address the overarching

requirements and goals of the Final Rule, underlying empirical organ specific

transplant data, and other administrative empirical realities, whether in the

realm of transportation, effective policy transition, etc.   To this extent, the

Plaintiffs are correct. But the record nevertheless does not demonstrate that

HHS’s decision to set aside the 2017 Revised Policy (or, for the reasons set forth




                                       78
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 79 of 100



later in this Order, to refuse to set aside the Acuity Circles policy) was itself

arbitrary and capricious.

                   b.   Procedural irregularities

      Plaintiffs next contend the Acuity Circles policy should have been set aside

by HHS based on alleged procedural irregularities under the Final Rule. Agencies

[and their contractors] must follow the rules they write: “an agency action may be

set aside as arbitrary and capricious if the agency fails to ‘comply with its own

regulations.’” Nat’l Envtl. Dev. Assoc.’s Clean Air Project v. E.P.A., 752 F.3d 999,

1009 (D.C. Cir. 2014) (citing Environmentel, LLC v. FCC, 661 F.3d 80, 85 (D.C.

Cir. 2011)). However, the Court may not impose additional procedural rules upon

an agency. “Absent constitutional constraints or extremely compelling

circumstances the ‘administrative agencies should be free to fashion their own

rules of procedure and to pursue methods of inquiry capable of permitting them

to discharge their multitudinous duties.’” Vermont Yankee Nuclear Power Corp.

v. Nat. Res. Def. Council, Inc., 435 U.S. 519, 543 (1978) (quoting F.C.C. v.

Schreiber, 381 U.S. 279, 290 (1965)).

      Before promulgating a policy, the Final Rule simply states that the OPTN

Board shall “[p]rovide opportunity for the OPTN membership and other

interested parties to comment on proposed policies[,]” and shall “take into

account the comments received[.]” 42 C.F.R. § 121.4(b)(1).




                                        79
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 80 of 100



      The Court recounted the history of events in the timeline at the beginning

of this Order but restates the relevant points here. On October 6, 2018, UNOS

published a policy proposal for both Broader 2 Circle and Acuity Circles on the

OPTN website and provided a three-week comment period of October 8 through

November 1. HHS_00008952. Despite the contracted comment period,

Defendant HHS notes that “UNOS received 1,242 comments from individuals

and entities in 41 states, as well as Guam and Puerto Rico.” (Def. HHS’s Response

at 16, Doc. 228 at ECF Page 23 (citing HHS_00009069–70)). These included

more than 200 comments from patients. (HHS_00009069–70). According to

Defendant UNOS, this was “among the highest volume the OPTN has ever

received on a policy proposal.” (Def. UNOS’s Response at 11, Doc. 229 at 17).

      The day the comments closed (November 1, 2018), a UNOS policy analyst

circulated an Excel spreadsheet at 11:10 p.m. with most of the over 1,200 public

comments Plaintiffs have fairly characterized as “virtually unreadable” because

the information was compressed, the font tiny, and “multi-paged comments were

pasted into a single, small cell.” (HHS_00001544, HHS_00001146; Doc. 2-1) To

review the Excel entries on a computer additionally required extensive time and

effort on the part of any reviewer. The Liver and Intestine Committee met early

the next morning, which Plaintiffs understandably contend provided an

insufficient time for committee members’ review of the comments provided.

Furthermore, seventeen comments from major institutions submitted through


                                       80
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 81 of 100



the public comment email were not provided to liver committee members.

(HHS_00001542). UNOS has called this a “glitch.” (Def. UNOS Resp. at 12). The

Liver and Intestine Committee voted on November 2, 2018 to approve the

Broader 2 Circles (B2C) Policy, though there also was considerable support for

the Acuity Circles policy. (HHS_00001146).

       The liver allocation policy was scheduled for Board review and action in the

first days of December, with the Thanksgiving holiday break wedged in between

the two meetings. On Friday, November 30, 2018, UNOS staff distributed to all

OPTN Board members, including Board members associated with Plaintiffs, an

amendments booklet for the Sunday-Tuesday, December 2-4 OPTN Board

meeting. (HHS_00002338.) One of those amendments, Amendment 3, was to

adopt the Acuity Circles model instead of the Broader 2 Circles model.

(HHS_00002341, 54). At the OPTN/UNOS Board meeting on December 3,

Amendment        3    adopting      Acuity    Circle    Policy     was     approved.     (See

HHS_00002213).

       Plaintiffs first argue that notice of the OPTN’s intent to adopt the Acuity

Circles policy was insufficient because the Liver and Intestine Committee had

recommended Broader 2 Circles. However, UNOS sought and received comment

on both policies. (HHS_00008952).33 Further, Transplant Center Plaintiffs


33Considering that the Liver Committee candidly admitted “the majority of each group [of
commenters] except for OPOs and histocompatibility labs strongly opposed B2C,”
(HHS_00008963) and that “patients as a group registered the largest support for acuity circles”
(HHS_00008964), it is not shocking that the Board went with Acuity Circles over B2C. The
                                              81
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 82 of 100



admit they received notice of the amendments prior to the meeting. (Doc. 232).

While the Liver Committee recommended Broader 2 Circles, both possibilities

were offered for comment, modeled, and properly before the Board.

(HHS_00008952).

      Plaintiffs next argue that UNOS failed to offer a “meaningful” opportunity

for comment because “the abbreviated three-week timeframe for public comment

did not allow sufficient time to make all interested patients aware of proposed

changes that would affect their lives.” (Renewed Br. at 21, Doc. 216-1 at ECF Page

30 (citing HHS_00002258)). However, this contention seems belied by the

volume of comments received, including those received from patients.

(HHS_00008963). In light of the fact that a substantial number of comments

were actually received, the Court is reluctant to engage in line drawing about the

proper length of a comment period, as this would necessarily mean imposing post

hoc procedural rules not required by the statute or regulation. Vermont Yankee,

435 U.S. at 543.

      The Court is troubled by the fact that seventeen comments from major

transplant institutions submitted through the public comment email were not

provided to Liver Committee members. (HHS_00001542.) This is in addition to

the fact that the Liver Committee met the day after the comment period closed

and was expected to digest a “virtually unreadable,” 1,200-comment spreadsheet


Liver Committee membership principally or exclusively draws on professionals in the
liver/intestine field.
                                        82
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 83 of 100



overnight. (HHS_00001544, HHS_00001146.) However, these defects, though

serious and reflective of an administratively rushed review process driven by

Defendants’ self-imposed December 2018 deadline, do no alone ultimately

undermine the Acuity Circles policy’s adoption process. The OPTN Board, not the

Liver Committee, is ultimately responsible for taking into account public

comments, and there is no dispute that the OPTN Board did have access to the

full range of comments provided in the comment period when it cast its vote in

favor the Acuity Circles policy. That said, the comment and review process was

managed in a rushed time frame and manner that bred ill will and the sense of

railroading to a “predetermined” policy end line among those who favored

alternatives.

                3.   The merits of the Acuity Circle policy

      At last, the Court reaches the merits of the Acuity Circles policy. As the

court noted above, an agency action may be found arbitrary and capricious:

      where the agency has relied on factors which Congress has not
      intended it to consider, entirely failed to consider an important
      aspect of the problem, offered an explanation for its decision that
      runs counter to the evidence before the agency, or is so implausible
      that it could not be ascribed to a difference in view or the product of
      agency expertise.

Miccosukee Tribe, 566 F.3d at 1264 (quoting Alabama–Tombigbee, 477 F.3d at

1254). Stated simply, “a reviewing court may not set aside an agency rule that is

rational, based on consideration of the relevant factors and within the scope of

the authority delegated to the agency by the statute.” State Farm, 463 U.S. at 42.

                                          83
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 84 of 100



      The arbitrary and capricious standard is “exceedingly deferential.”

Defenders of Wildlife, 733 F.3d at 1115 (citing Fund for Animals, Inc. v. Rice, 85

F.3d 535, 541 (11th Cir. 1996)). Furthermore, the Court “has limited discretion to

reverse an agency’s decision when it ‘is making predictions, within its area of

special expertise, at the frontiers of science . . . as opposed to simple findings of

fact, a reviewing court must generally be at its most deferential.’” Georgia

Aquarium, Inc. v. Pritzker, 135 F. Supp. 3d 1280, 1291 (N.D. Ga. 2015) (citing

Defenders of Wildlife, 684 F.3d at 1248–49).

      The “relevant factors” for the purpose of allocation policies are found in the

Final Rule, 42 C.F.R. §§ 121.4 and 121.8, which the Court has reproduced in

relevant part above. A discussion of the Acuity Circles policy is in the initial

background Section of this Order.

                   a.    The risk of wasting organs

      Plaintiffs assert that the Acuity Circles policy does not comply with the

Final Rule because Plaintiffs contend that it was not “designed to avoid wasting

organs . . . and to promote the efficient management of organ placement.” 42

C.F.R. § 121.8(a)(5). Plaintiffs’ primary contention is that Defendants have failed

to account for the logistical concerns associated with broader distribution. UNOS

has admitted that “[t]he modeling report provided to the Liver Committee and

the Board predicted the Acuity Circles policy will increase the percentage of livers

flown from 53.8-54.9% to 71.4-74%.” (HHS_00000038). This was a significant


                                         84
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 85 of 100



leap. Plaintiffs assert that increased liver flights will lead both to increased

wastage because pilots are not always available to fly on short notice, and to

increased costs. The OPTN’s Operations and Safety Committee conducted a

survey of OPOs and transplant centers with respect to the likely increase in air

travel. (HHS_00009060). A not insignificant minority of hospitals stated that

they had at some point been unable to find pilots or planes for organ recovery or

transport, and 59.2% of respondents stated that pilot duty hour restrictions have

influenced recovery. (HHS_00009063). However, the majority of respondents

reported that they had generally been able to find pilots and planes for recovery

and organ transplant under the then existing allocation policy. (Id.)

      Defendants point to UNOS’s Executive Summary, dated December 13,

2018 in response. In the Executive Summary, UNOS notes that prior policy

changes that resulted in more organs being flown “resulted in an increase in the

number of livers transplanted and no increase in the number of discarded

organs.” (HHS_00008947). UNOS further notes that SRTR’s models, did not

predict any “substantial decrease in the number of organs transplanted” and the

Board determined that it was therefore “logical to infer that there will be no

negative impact on the number of organs discarded.” (Id.).

      In UNOS’s response to Plaintiffs’ February 2019 Critical Comment, UNOS

also noted that the Acuity Circles model increases median travel time from 1.7

hours under the 2013 Current Policy to 1.9 hours, but stated that this was


                                        85
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 86 of 100



clinically insignificant when accounting for a recommended 6 hour cold ischemic

time (CIT), meaning the time between procuring the organ from the donor and

re-starting blood supply upon transplanting the organ into the recipient.

(HHS_00000038).

       However, Plaintiffs criticize this finding as a post hoc rationalization, and

contend that SRTR did not take into account pilot and plane shortages. While the

Court disagrees with Plaintiffs’ characterization of the justification as “post

hoc,”34 Plaintiffs’ points here bear serious consideration. There is no question

that the Defendants were aware of the fact that Acuity Circles would increase

organ flights, and were aware of the concern that this would increase organ

wastage, as well as logistical challenges and costs. Defendants did address the

concerns, although it may be fair to say they were perhaps overly optimistic that

things simply would “work out.” However, between the findings of the Operations

and Safety Committee, the SRTR data about increased travel time, and

Defendant’s historic experience with rolling out broader sharing policies, the

Court cannot say that the decision is contrary to any evidence or rationales before

the agency. Defendants understood that Acuity Circles would present difficulties

related to air travel and potential liver wastage, but brought their medical


34The fact that the Executive Summary was prepared a week after the decision itself does not
render the Executive Summary an improper post hoc justification, because the Executive
Summary was generated prior to Plaintiffs’ critical comment and was considered by HHS in
response to the comment. It is therefore not akin to litigating positions adopted by counsel
which are properly disregarded by the Court. Burlington Truck Lines, Inc. v. United States, 371
U.S. 156 at 168 (1962).
                                             86
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 87 of 100



experience to bear in determining that the potential benefits of broader sharing

outweigh the difficulties and risks. The Court is unable to disturb this

administrative judgment. Georgia Aquarium, 135 F. Supp. 3d at 1291.

                    b.   Transition patient protections

      Plaintiffs argue that the Acuity Circles violates the Final Rule based on

UNOS’s failure to consider transition patient protections. An agency action is

arbitrary and capricious where the agency “entirely failed to consider an

important aspect of the problem.” Miccosukee Tribe, 566 F.3d at 1264. Under the

Final Rule, “[w]hen the OPTN revises organ allocation policies under this section,

it shall consider whether to adopt transition procedures that would treat

people on the waiting list and awaiting transplantation prior to the adoption or

effective date of the revised policies no less favorably than they would have been

treated under the previous policies.” 42 C.F.R. § 121.8(d)(1) (emphasis added). In

the July 2018 Letter, HHS provides that UNOS “may also implement transition

patient protections,” but does not require their adoption. (HHS_00004991).

There does not appear to be any dispute that UNOS did not adopt a transition

procedure under this section. However, the parties dispute whether transition

procedures were considered by UNOS at all. The Liver Committee passingly

referenced paragraph 121.8(d) in its briefing paper, justifying its selection of a

500 nautical mile circle as the initial unit of allocation:

      [t]he Committee wanted to make sure that candidates who would
      currently have access to livers within 500 nautical miles of the donor
                                          87
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 88 of 100



      hospital would continue to [have access]. . . . The committee did
      consider the impact on currently waiting candidates and did not
      want to place them in a position to be treated less favorably than
      they already are.

(HHS_00008975).       Plaintiffs   contend   that   this   merely   referenced   the

requirement, and does not constitute “consideration.” Furthermore, Plaintiffs

also point out that the Liver Committee made this contemplation in the context

of the Broader 2 Circles policy, which was never adopted.

      Defendants contend that Plaintiffs have waived the right to make this

argument by failing to raise it in their February 2019 Critical Comment and

Complaint. In some ways, the transition issue goes to the heart of Plaintiffs’

dispute with broader sharing – that other regions were using inflated MELD

scores and that eliminating DSAs and Regions would result in a potential flood of

organs transferred outside of the region. However, in this case, Defendants are

correct that Plaintiffs failed to preserve the absence of adequate consideration of

transition plans for judicial review.

      Neither the word “transition,” nor a citation to 121.8(d) appear anywhere in

Plaintiffs’ February 2019 Critical Comment, nor their Complaint (Doc. 1), nor

even their original Brief in Support of Motion for TRO (Doc. 2-1). Plaintiffs

defend this omission by stating that “with regard to OPTN’s failure to consider

transition patient procedures, that failure has only become clear with the

development of the record.” (Pls.’s Reply Br. at 4). However, there is no reason

that Plaintiffs could not have raised this issue before HHS in their critical
                                        88
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 89 of 100



comment; the policy itself was public. Doing so would have given UNOS the

opportunity to respond in their March 26,2019 letter (HHS_0000026) and

potentially commit to adopting a transition policy that would have at least

mitigated the immediate adverse impact of the change in policy on patients

whose status on the waitlist would be negatively altered.

      The Court is concerned about the absence of a transition policy – and

indeed pursued questions about transition policy issues in the original

preliminary injunction hearing.      There is every reason that UNOS should still

promptly adopt such a policy, even after implementing the Acuity Circles policy.

But the absence of a transition policy is not fatal to the allocation policy.

                    c.   Socioeconomic status

      The Final Rule requires that the OPTN develop policies that “reduce

inequities resulting from socioeconomic status,” including the “[r]eform of

allocation policies based on assessment of their cumulative effect on

socioeconomic inequities.” 42 C.F.R. § 121.4(a)(3). However, this requirement is

not among those factors listed in the Section 121.8(a) which are required to be

taken into account in every allocation policy. Accordingly, UNOS has taken the

position that “this requirement does not specify that all proposals specifically

reduce inequities.” (HHS_00000032).

      Defendant UNOS contends that it relied on SRTR to model the impact of

the Acuity Circles policy to “ensure that the policy would not have unintended


                                          89
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 90 of 100



negative    effects    on    socioeconomically      disadvantaged      candidates.”

(HHS_00000033). Defendants contend that the data show that “the Acuity

Circles policy would decrease waitlist mortality rates across all types of

communities, including those that generally display the lowest socioeconomic

status.” (HHS_00009872). This conclusion is based on the Cumulative

Community Risk Scores (“CCRS”), which “evaluates communities based on a

variety of health factors, including birth weights, number of poor health days,

obesity rates, preventable hospital stays, illiteracy rates, and median household

income, among others.” (Pls.’s Renewed Mot. Ex. 1, Aff. Lynch ¶ 25, Doc. 215-2 at

ECF Page 15). Plaintiffs point out that the SRTR data also show that Acuity

Circles will decrease transplants per year for the highest-CCRS communities.

(HHS_00009860). SRTR responded that because Acuity Circles is acuity-based,

it prioritized sicker candidates and that “[i]f the candidates in some region have

reduced priority under the Acuity Circles policy, that suggests that those

candidates are currently benefitting from region - or DSA-based restrictions on

the shipment of organs and that there are higher priority candidates nearby.”

(HHS_00000045). HHS, having reviewed SRTR’s response, rejected Plaintiffs’

critical comment. However, Plaintiffs’ critical comment raised credible issues

regarding the reliability of this specific SRTR analysis, considering the context of

differential regional practices as to the application of exception points as well as

other relevant data. Review of the Plaintiffs’ critical comment and SRTR and


                                        90
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 91 of 100



OPTN responses leads the Court to presume that consistent with the Final Rule,

further analysis and potential modifications in the policy will be required in

connection with this and other impacts requiring monitoring under the Rule, as

the Acuity Circles policy is implemented in the months ahead.

      Transplant organs are a limited good. Congress and HHS entrusted the

OPTN to make tough decisions about allocation by providing factors for them to

consider, but it is impossible that a given policy will always favor every factor. In

adopting the Acuity Circles policy, the OPTN prioritized broader distribution over

increasing transplants in areas with lower socio-economic status, envisaging that

this would lead to sicker patients receiving more transplants nationwide. In fact,

“[d]istributing organs over as broad a geographic area as feasible under

paragraphs (a)(1)–(5) of [Section 121.8], and in order of decreasing medical

urgency” is an explicit “allocation performance goal” by which HHS measures the

OPTN’s performance in its duties. This is exactly the type of determination

“within [a policymaker’s] area of special expertise, at the frontiers of science”

where this Court “must generally be at its most deferential.’” Georgia Aquarium,

135 F. Supp. 3d at 1291.

                   d.      SRTR data

      Relatedly, Plaintiffs contend that Defendants ignored red flags with SRTR’s

data. Plaintiffs contend that “[b]ased on the DSA-level SRTR analysis in the

administrative record, HHS_00009286-87, the SRTR predicts that 30 DSAs will


                                         91
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 92 of 100



collectively lose a total of 519 liver transplants annually. But in those DSAs, the

waitlist mortality prediction is only 7 more deaths per year. This absurd result

should have caused Defendants to inquire about the coding underlying the

model’s output to assess its reliability.” (Pls.’s Renewed Br. at 26–27, Doc. 216-1

at ECF Page 35–36). However, SRTR responded to these concerns in response to

Plaintiffs’ February 2019 Critical Comment. As Defendants point out, “[t]he

SRTR’s model predicted that the Acuity Circles policy would result in livers being

shared more broadly, and, as a result, more patients with high levels of medical

urgency would receive transplants.” (Def. HHS’s Resp. at 19, Doc. 228 at ECF

Page 26 (citing HHS_00000036)). Essentially, by allocating livers to sicker

patients, SRTR estimated that fewer patients would die in the “short run.”

(HHS_0000043 (emphasis provided)). Whatever the advantages or deficiencies

of this strategy as a transplant policy, HHS, with the benefit of this response,

declined to set aside the Acuity Circles policy. As the Court has held, neither

UNOS nor HHS must analyze the SRTR’s underlying data and algorithms to

survive judicial review. SRTR is a “separate organization tasked with providing

data support . . . . Were UNOS or HHS to review the code from scratch, it would

defeat the purpose of SRTR.” (Doc. 206 at 10).

                   e.   “Candidates” vs. “Patients”

      Plaintiffs contend that Defendants “entirely failed to consider an important

aspect of the problem,” by designing the Acuity Circles policy to promote access


                                        92
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 93 of 100



to waitlisted candidates, rather than patients. State Farm, 463 U.S. at 43. Section

121.8(a)(5) states that “policies for the equitable allocation of cadaveric organs

among potential recipients . . . shall be designed . . . to promote patient access to

transplantation.”

      Defendant UNOS responds that the purpose of The National Organ

Transplant Act is establishing a list to match organs to individuals on the list.

(Def. UNOS Resp. at 20, Doc. 229 at 25 (citing 42 U.S.C. § 274(b)(2)(A)(i)–(ii)).

Because under the Final Rule “[o]rgans may be offered only to potential

recipients listed with the transplant programs,” UNOS contends that promoting

“patient access” means increasing the availability of donor organs to waitlisted

transplant candidates. 42 C.F.R. § 121.7(b)(2).

      This strikes the Court more as a policy judgment than one of regulatory

interpretation. Defendants, in developing allocation policies properly and wisely

under the Final Rule, could focus on lowering barriers to getting patients on the

waitlist. See, e.g., 42 C.F.R. § 121.4(a)(3)(i) (providing that the OPTN shall

develop policies for “[e]nsuring that payment of the registration fee is not a

barrier to listing for patients who are unable to pay the fee.”). However, how

Defendants prioritize the OPTN’s policymaking responsibilities once again is a

matter to which they are entitled to deference, whether or not the Court agrees

with Defendants’ prioritization.




                                         93
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 94 of 100



      For the foregoing reasons, the Court finds that Defendants did not act

arbitrarily or capriciously in adopting the Acuity Circles policy and refusing to act

on Plaintiffs’ February 2019 Critical Comment.

      C.     Did the adoption of the Acuity Circles policy violate the Due Process
             Clause?

      The final part of the Court’s opinion deals with Plaintiffs’ Due Process

claims. While the Due Process Clause of the Fifth Amendment only constrains the

Federal Government, “actions of private entities can sometimes be regarded as

governmental action for constitutional purposes.” Lebron, 513 U.S. at 378.

      The Court has already exhaustively considered whether the OPTN is an

agency for the purpose of the Administrative Procedure Act. However, the

Supreme Court has made clear that the test for state action is broader (though

perhaps “not . . . a model of consistency.”) Id. (quoting Edmonson v. Leesville

Concrete Co., 500 U.S. 614, 632 (1991) (O’Connor, J., dissenting)). What is clear

from the relevant case law is that an entity can be a state actor for the purpose of

the Constitution’s guarantees of individual rights but not for other purposes. Id.

at 392.

      Furthermore, even if an entity is not considered a governmental entity, the

actions of a private entity can be considered “state action” under a handful of

different “tests:”

      In particular, three tests are typically used to determine whether an
      entity will be considered a state actor: (1) whether the actor is
      engaged in a public function; (2) whether there is a sufficiently close

                                         94
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 95 of 100



      nexus between the actor and the government; and (3) whether
      government authority aggravates or promotes the harm caused by
      the private action.

Mintz, Analyzing the OPTN Under the State Action Doctrine - Can UNOS’s

Organ Allocation Criteria Survive Strict Scrutiny?, 28 Colum. J.L. & Soc. Probs.

339, 358–59 (1995); see also Nat’l Broad. Co. v. Commc’ns Workers of Am.,

AFL-CIO, 860 F.2d 1022, 1026 (11th Cir. 1988).

      Even if Plaintiffs can show state action, they must still show

“a deprivation of a constitutionally-protected [life,] liberty or property interest”

and “constitutionally-inadequate process.” Arrington v. Helms, 438 F.3d 1336,

1347 (11th Cir. 2006) (citing Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir.

2003)). “An essential principle of due process is that a deprivation of life, liberty,

or property ‘be preceded by notice and opportunity for hearing appropriate to the

nature of the case.’” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542

(1985) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313

(1950)). “[E]ven in a rulemaking proceeding when an agency is making a ‘quasi-

judicial’ determination by which a very small number of persons are

‘exceptionally affected, in each case upon individual grounds,’ in some

circumstances additional procedures may be required in order to afford the

aggrieved individuals due process.” Vermont Yankee, 435 U.S. at 542 (quoting

United States v. Florida East Coast R. Co., 410 U.S., at 242–245, 93 S.Ct., at

819–821) (internal quotations omitted).


                                         95
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 96 of 100



       Plaintiffs contend that patients on a government-established waitlist for

donor organs have a life interest in their expectation of receiving an organ. (Pls.’s

Renewed Br. at 42, Doc. 216-1 at ECF Page 51).35 Plaintiffs further contend that

Defendants deprived them of this interest without adequate procedures by failing

to notify the public that the OPTN Board was still considering adopting the

Acuity Circles policy despite the Liver Committee’s adoption of the B2C model,

and by adopting the Acuity Circles policy under a “truncated timeline” with

“abbreviated procedures.” (Id. at 44).

       Assuming without deciding for present purposes that the Acuity Circles

policy is state action, Plaintiffs’ due process claim poses a thought-provoking

issue. Patient Plaintiffs do not contend that they have a property interest in livers

not yet transplanted, nor could they. Plaintiffs do not appear to contend that they

have a property interest in their position on the waitlist. Cf., e.g, Kabando v.

Prince William Cty. Office of Hous. & Human Dev., No. 1:15CV1040(JCC/JFA),

2015 WL 7283116, at *5 (E.D. Va. Nov. 17, 2015) (finding no “cognizable property

right” to be called from housing voucher waitlist).36

       Instead, as noted above, Plaintiffs frame their protected due process

interest as a “life” interest in their “expectation of receiving an organ, such that a

state action that substantially diminishes their chance of receiving a life-


35 Plaintiffs did not address in their Renewed Brief Defendants’ alleged violated the
constitutional rights of Transplant Center Plaintiffs, but did previously.
36 As Plaintiffs have not attempted to frame their claims as a property interest in a waitlist

position, the Court takes no position on the correctness of this line of cases.
                                             96
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 97 of 100



sustaining organ deprives them of a ‘life’ interest cognizable under the Due

Process Clause.”

      The Tenth Circuit’s decision in Johnson by Johnson v. Thompson, 971 F.2d

1487, 1490–91 (10th Cir. 1992) is instructive. That case involved a hospital which

conducted a study on infants born with myelomeningocele (MM), a type of spina

bifida. As part of the 5-year study, the

      MM team recommended ‘vigorous treatment,’ i.e., surgery and
      antibiotics, for thirty-six of the infants. One of these infants later
      died of unrelated causes; the rest survived. The team recommended
      ‘supportive care,’ i.e., no treatment other than making the infants as
      comfortable as possible, for the remaining thirty-three infants. The
      parents of five infants in the latter group rejected the
      recommendations, and three of these infants survived. Several other
      infants survived without treatment for several months and were
      subsequently treated. The remaining twenty-four infants receiving
      supportive care died.

Id. at 1941. Parents of infants who received supportive care filed a class action

lawsuit alleging constitutional claims. The district court directed a verdict in

favor of the hospital, and the Tenth Circuit affirmed. The Tenth Circuit noted that

the “Due Process Clause does protect an interest in life,” id. at 1495 (citing

Cruzan v. Director, Mo. Dep’t of Health, 497 U.S. 261, 271 (1990), but that it

“does not follow, however, that the state necessarily has a constitutional duty to

take affirmative steps to preserve life.” Id. (citing DeShaney v. Winnebago

County Department of Social Services, 489 U.S. 189 (1989)). Accordingly, the

Tenth Circuit concluded the hospital did not violate the constitutional rights of



                                           97
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 98 of 100



the infants by not providing treatment. Still, affirmative national transplant

policies might place the instant case in a different posture.

      Plaintiffs primarily rely on the Supreme Court’s decision in Cruzan, 497

U.S. at 271.     However, that case is distinguishable. Cruzan involved state

interference in decisions to administer or withhold medical treatment to

incapacitated persons. 497 U.S. at 271. The case does not support Plaintiffs

argument that Patient Plaintiffs have a life interest in their opportunity to receive

a donor liver.

       The Court only addresses the very narrow question of whether a transplant

candidate on the waiting list has a “life” interest in receiving a donor organ. The

Court is not addressing whether Plaintiffs may be entitled to constitutional due

process on some other theory, or whether other provisions of the constitution

apply to the waitlist, assuming state action. See Mintz, 28 Colum. J.L. & Soc.

Probs. at 384 (equal protection).

      Even if Plaintiffs hold a protected interest in their waitlist expectation, they

have not shown that Defendants deprived them of due process. As the Court

found above, the Final Rule requires the OPTN “[p]rovide opportunity for the

OPTN membership and other interested parties to comment on proposed

policies[,]” and shall “take into account the comments received[.]” 42 C.F.R. §

121.4(b)(1). This aspect of the Final Rule provides “notice and opportunity for

hearing appropriate to the nature of the case.’” Mullane, 339 U.S. 306 at 313.


                                         98
       Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 99 of 100



Having held above that Defendants complied with that section of the Final Rule,

the Court necessarily also holds that Patient Plaintiffs received adequate notice

and an opportunity to be heard.37 For these reasons, the Court need not reach the

question of state action.

V.    Conclusion

      As the Court has found that Plaintiffs have not shown a substantial

likelihood of success on the merits of their claims, the Court need not address the

remaining factors for injunctive relief. Therefore, Plaintiffs’ Motion for

Preliminary Injunction (Doc. 216) is DENIED.38

      But this is a difficult and wrenching case. As the Court has recognized

from the outset, there are extraordinarily complex and compelling issues raised

by the conflicts at the heart of organ transplant litigation. Unfortunately, the

manner in which the liver transplant policy change was driven in this case made

the capacity of the affected institutions to effectively and preemptively address

these complexities and policy tensions together all the more difficult. Acrimony

boiled over under these circumstances. Still, the OPTN process provides a route

for further modifications of the policy adopted with the benefit of ongoing

monitoring, data collection, and analysis. The implementation of transition

measures to mitigate disruption and patient harm as the new Acuity Circles


37 Patient Plaintiffs did not receive advance notice of the Acuity Circles amendment as
Transplant Center Plaintiffs admittedly did (Doc. 232). However, UNOS sought and received
comment, including from patients, on both policies. (HHS_00008952).
38 Plaintiffs’ Motion to Supplement the Record is GRANTED in part and DENIED in part.

                                           99
      Case 1:19-cv-01783-AT Document 261 Filed 01/16/20 Page 100 of 100



policy is implemented should be an essential priority, at least from the Court’s

perspective, whether or not there is an appeal in this case. Other changes may be

warranted too. But that is an observation, not an order.

      Entered this 16th day of January, 2020.



                                      _____________________________
                                      Amy Totenberg
                                      United States District Judge




                                       100
